UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant R Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) R Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 Bristow Group Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): R No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: BRISTOW GROUP INC. 2000 W. SAM HOUSTON PKWY. S., SUITE1700 HOUSTON, TEXAS 77042 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS The Annual Meeting of Stockholders of Bristow Group Inc. (the “Company”) will be held at the Norris Conference Centers – CityCentre, 803 Town and Country Ln., Suite 210, Houston, Texas 77024 on August 4, 2010, at 8:00 a.m. for the following purposes: 1. To elect as directors the nominees named in this proxy statement to serve until the next Annual Meeting of the Stockholders and until their successors are chosen and have qualified; 2. To consider and act upon a proposal to amend the Company’s 2007 Long Term Incentive Plan; 3. To consider and act upon a proposal to approve and ratify the selection of KPMG LLP as the Company’s independent auditors for the fiscal year ending March31, 2011;and 4. To transact such other business as may properly come before the meeting and any postponements or adjournments thereof. Our Board of Directors has fixed the close of business on June8, 2010, as the record date for determination of stockholders entitled to notice of and to vote at the meeting. This year we are furnishing proxy materials to our stockholders using the U.S. Securities and Exchange Commission rule that allows companies to furnish their proxy materials over the Internet.As a result, on June 18, 2010, we are mailing to many of our stockholders a Notice of Internet Availability of Proxy Materials (“E-Proxy Notice”) instead of a paper copy of this Proxy Statement and our Fiscal Year 2010 Annual Report.The E-Proxy Notice contains instructions on how to access our 2010 Proxy Statement and Fiscal Year 2010 Annual Report over the Internet.The E-Proxy Notice also provides instructions on how you can request a paper copy of proxy materials, including this Proxy Statement, our Fiscal Year 2010 Annual Report and a form of proxy card.All stockholders who do not receive an E-Proxy Notice, including the stockholders who have previously requested to receive paper copies of proxy materials, will receive a paper copy of the proxy materials by mail unless these stockholders have previously requested delivery of proxy materials electronically.If you received your annual materials via e-mail in accordance with your previous request, the e-mail contains voting instructions and links to the Proxy Statement and Annual Report on the Internet. YOUR VOTE IS IMPORTANT.WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING, WE HOPE YOU WILL VOTE AS SOON AS POSSIBLE.YOU MAY VOTE BY PROXY OVER THE INTERNET, OR, IF YOU RECEIVED PAPER COPIES OF THE PROXY MATERIALS BY MAIL, YOU CAN VOTE BY MAIL, TELEPHONE OR INTERNET BY FOLLOWING THE INSTRUCTIONS ON THE PROXY CARD. By Order of the Board of Directors /s/ Randall A. Stafford Randall A. Stafford Vice President and General Counsel, Corporate Secretary Houston, Texas June 18, 2010 TABLE OF CONTENTS Page NOTICE OF ANNUAL MEETING OF STOCKHOLDERS I. GENERAL INFORMATION 1 II. CORPORATE GOVERNANCE 4 III. COMMITTEES OF THE BOARD OF DIRECTORS 8 IV. ELECTION OF THE NOMINEES AS DIRECTORS 10 V. APPROVAL OF THE AMENDMENT TO THE 2 13 VI. EXECUTIVE OFFICERS OF THE REGISTRANT 22 VII. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 24 VIII. COMPENSATION DISCUSSION AND ANALYSIS 27 IX. DIRECTOR AND EXECUTIVE OFFICER COMPENSATION 34 X. COMPENSATION COMMITTEE REPORT ON EXECUTIVE COMPENSATION 43 XI. AUDIT COMMITTEE REPORT 44 XII. RELATIONSHIP WITH INDEPENDENT PUBLIC ACCOUNTANTS 45 XIII. OTHER MATTERS 47 Item 1 ELECTION OF THE NOMINEES NAMED IN THIS PROXY STATEMENT AS DIRECTORS 49 Item 2 APPROVAL OF THE AMENDMENT TO THE COMPANY’S 2 49 Item 3 APPROVAL AND RATIFICATION OF THE COMPANY’S INDEPENDENT AUDITOR 49 APPENDIX A-1 51 APPENDIX A-2 53 I.GENERAL INFORMATION Why did I receive this Proxy Statement? The Board of Directors of Bristow Group Inc. (the “Company” or “we” or “us”) is soliciting proxies to be voted at the Annual Meeting of Stockholders (“Annual Meeting”) to be held on August 4, 2010, and at any adjournment of the Annual Meeting. When the Company asks for your proxy, we must provide you with a proxy statement that contains certain information specified by law. This proxy statement and the related proxy card were made available to stockholders on approximately June 18, 2010.All proxies in the form provided by the Company that are properly executed and returned to us prior to the Annual Meeting will be voted at the Annual Meeting, and any adjournments thereof, as specified by the stockholders in the proxy or, if not specified, as set forth in this proxy statement. What will the stockholders vote on at the Annual Meeting? The stockholders will vote on the following: • election of the nominees named in this proxy statement as directors; • approval of an amendment to the Company’s 2007 Long Term Incentive Plan; and • approval and ratification of the Company’s independent auditors. Will there be any other items of business on the agenda? We do not expect that any other items of business will be considered because the deadlines for stockholder proposals and nominations have already passed. Nonetheless, in case there is an unforeseen need, the accompanying proxy gives discretionary authority to the persons named on the proxy with respect to any other matters that might be brought before the meeting. Those persons intend to vote that proxy in accordance with their best judgment. Who is entitled to vote? Stockholders as of the close of business on June8, 2010 (the “Record Date”) may vote at the Annual Meeting. You have one vote for each share of common stock you held on the Record Date. As of the Record Date we had 35,932,976 shares of common stock outstanding. How many votes are required for the approval of each item? The nominees for director receiving a plurality of the votes cast will be elected. Abstentions and instructions to withhold authority to vote for one or more of the nominees and broker nonvotes (as defined below) will result in those nominees receiving fewer votes but will not count as votes “against” a nominee. Approval of the amendment to the Bristow Group Inc. 2007 Long Term Incentive Plan requires the affirmative vote of the holders of at least a majority of the votes cast on the proposal, provided that the total number of votes cast on the proposal represents a majority of the votes entitled to be cast on the proposal.Votes "for" and "against" and abstentions count as votes cast, while broker non-votes do not count as votes cast.Thus, the total sum of votes "for," plus votes "against," plus abstentions in respect of such proposal, which is referred to as the "NYSE Votes Cast," must be greater than 50% of the total of our outstandingshares of common stock.Once the NYSE Votes Cast requirement is satisfied, the number of votes cast "for"the proposalmust represent a majority of the NYSE Votes Cast in respect ofthe proposal in order to be approved. Thus, broker non-votes can make it difficult to satisfy the NYSE Votes Cast requirement, and abstentions have the effect of a vote against theproposal. The approval of KPMG LLP (“KPMG”) as the Company’s independent auditors for the fiscal year ending March31, 2011 will be ratified if the votes cast for the proposal exceed the votes cast against the proposal. Abstentions and broker nonvotes will not count either for or against the proposal. 1 What are “Broker Nonvotes”? If your shares are held by a broker, the broker will ask you how you want your shares to be voted. If you give the broker instructions, your shares must be voted as you direct.If you do not give instructions, one of two things can happen depending on the type of proposal. For some proposals, including the approval and ratification of the Company’s independent auditors, the broker may vote your shares at its discretion.But for other proposals, including the election of directors and the approval of the amendment to the Company’s 2007 Long Term Incentive Plan, the broker may not vote your shares at all. When that happens, it is called a “broker nonvote.” Broker nonvotes are counted in determining the presence of a quorum at the Annual Meeting, but they are not counted for purposes of calculating the votes cast on particular matters considered at the Annual Meeting. Will my broker vote my shares for me on the election of Directors? Because of a change in New York Stock Exchange rules, unlike at previous annual meetings, your broker will not be able to vote your shares with respect to the election of directors if you have not provided directions to your broker. Therefore, it is very important that you vote your shares for all proposals including the election of directors. Why did I receive a notice in the mail regarding Internet availability of the proxy materials instead of a paper copy of the proxy materials? This year, we are using the U.S. Securities and Exchange Commission rule that allows companies to furnish their proxy materials over the Internet. As a result, we are mailing to many of our shareholders an E-Proxy Notice about the Internet availability of the proxy materials instead of a paper copy of the proxy materials. All shareholders receiving the E-Proxy Notice will have the ability to access the proxy materials over the Internet and may request to receive a paper copy of the proxy materials by mail. Instructions on how to access the proxy materials over the Internet or to request a paper copy may be found in the E-Proxy Notice. In addition, the E- Proxy Notice contains instructions on how you may request to access proxy materials in printed form by mail or electronically on an ongoing basis. How can I access the proxy materials over the Internet? Your E-Proxy Notice about the Internet availability of the proxy materials or proxy card will contain instructions on how to: • View our proxy materials for the Annual Meeting on the Internet; and • Instruct us to send our future proxy materials to you electronically by e-mail. Our proxy materials are also available on our website at http//www.bristowgroup.com Your E-Proxy Notice or proxy card will contain instructions on how you may request to access proxy materials electronically on an ongoing basis. Choosing to access your future proxy materials electronically will reduce the costs of printing and distributing our proxy materials. If you choose to access future proxy materials electronically, you will receive an e-mail with instructions containing a link to the website where our proxy materials are available and a link to the proxy voting website. Your election to access proxy materials by e-mail will remain in effect until terminated by you. How do I vote by proxy? If you are a stockholder of record, you may vote your proxy by marking your proxy card to reflect your vote, signing and dating each proxy card you receive and returning each proxy card in the enclosed self-addressed envelope. The shares represented by your proxy will be voted according to the instructions you give on your proxy card. In addition, you may vote your shares by telephone or via the Internet by following the instructions provided on the E-Proxy Notice or proxy card. How do I revoke my proxy? You have the right to revoke your proxy at any time before the meeting by notifying our Secretary in writing or by delivering a later-dated proxy. If you are a stockholder of record, you may also revoke your proxy by voting in person at the meeting. 2 How do I vote in person? If you are a stockholder of record, you may vote your shares in person at the meeting. However, we encourage you to vote by proxy card, even if you plan to attend the meeting. How do I submit a stockholder proposal or nominate a director for the 2011 Annual Meeting? Rule 14a-8(e) under the Securities Exchange Act of 1934 provides that, if a stockholder wishes to have a proposal considered for inclusion in next year’s proxy statement, he or she must submit the proposal in writing so that we receive it by February 18, 2011, which is the 120th calendar day before the anniversary of the date of this proxy statement. However, if the date of next year’s Annual Meeting is more than 30days from the first anniversary of this year’s Annual Meeting, notice is required a reasonable period of time before we print and mail our proxy materials. We will notify you of this deadline in a Quarterly Report on Form10-Q or in another communication to you. Proposals should be addressed to our Secretary, 2000 W. Sam Houston Pkwy. S., Suite1700, Houston, Texas 77042. In addition, our bylaws provide that any stockholder wishing to nominate a candidate for director or to propose any other business at next year’s Annual Meeting must give us written notice not earlier than the close of business on May 6, 2011, and not later than the close of business on June 5, 2011, which are the 90th day prior to and the 60thday prior to the first anniversary of this year’s Annual Meeting. However, if the date of the Annual Meeting is more than 30days before or more than 60days after such anniversary date, notice is required not earlier than 90days prior to the Annual Meeting and not later than the later of 60days prior to the Annual Meeting or the 10thday after publicly disclosing the meeting date. That notice must provide certain other information as described in the bylaws. Copies of the bylaws are available to stockholders free of charge upon request to our Secretary. 3 II.CORPORATE GOVERNANCE Corporate Governance Guidelines Our Board of Directors (or, our “Board”) has adopted Corporate Governance Guidelines that govern the structure and functioning of our Board and set out our Board’s policies on a number of governance issues. A copy of our Corporate Governance Guidelines is posted on our website, www.bristowgroup.com, under the “Governance” caption. Director Independence Our Corporate Governance Guidelines require that a substantial majority of our Board consist of independent directors. In general, the Corporate Governance Guidelines require that an independent director must have no material relationship with the Company, directly or indirectly, except as a director. Our Board determines independence on the basis of the standards specified by the New York Stock Exchange (the “NYSE”) and other facts and circumstances our Board considers relevant. Our Board has reviewed any business transactions and charitable relationships between the Company and each director standing for election to determine compliance with the categorical standards described above and to evaluate whether there are any other facts or circumstances that might impair the independence of a director.In making this determination, our Board considered that directors John M. May and William P. Wyatt are directors and executive officers of Caledonia Investments plc (“Caledonia”) and were designated by Caledonia to our Board pursuant to a Master Agreement dated December 12, 1996 among the Company, a predecessor in interest to Caledonia and certain other persons in connection with our acquisition of 49% and other substantial interests in Bristow Aviation Holdings Limited. According to a Form 13D/A filed on June 26, 2008 with the Securities and Exchange Commission, as updated based on developments known to the Company and confirmed with the Company’s transfer agent, Caledonia is the direct beneficial owner of 2,387,776 shares of our common stock.Our Board determined that Messrs. May and Wyatt do not have a material relationship with the Company due to their affiliation with Caledonia because, consistent with principles in NYSE listing standards, our Board does not view ownership of even a significant amount of stock, by itself, as a bar to an independence finding.Further, Messrs. May and Wyatt disclaim beneficial ownership of the common stock owned by Caledonia.Based on its review, our Board has determined that Messrs.Amonett, Cannon, Flick, Godden, Knudson, May, Stover, Tamblyn and Wyatt are independent. Term of Office; Mandatory Retirement All of our directors stand for election at each Annual Meeting. Under our Corporate Governance Guidelines: • directors will resign from our Board effective at the Annual Meeting of Stockholders following their seventy-second birthday, unless two-thirds of the members of our Board (with no independent director dissenting) determine otherwise; • employee directors will resign from our Board when they retire, resign or otherwise cease to be employed by the Company;and • a non-employee director who retires or changes his or her principal job responsibilities will offer to resign from our Board and the Governance and Nominating Committee of our Board will assess the situation and recommend to the full Board whether to accept the resignation. Executive Sessions The Company’s Corporate Governance Guidelines provide that, at least twice a year, at regularly scheduled meetings, the Company’s non-management directors shall meet in executive session without any management participation. In addition, if any of the non-management directors are not independent under the applicable rules of the NYSE, then independent directors will meet separately at least once a year. Normally, the Chairman of the Board will preside at executive sessions, but, if the roles of Chairman and Chief Executive Officer are combined, the non-management directors will select another director to serve as Lead Director to preside at such sessions. If an additional meeting of independent non-management directors is necessary, and the Chairman of the Board is not independent, then one of the independent non-management directors will be selected as Lead Director to preside at that meeting. In either case, the Lead Director of any such meeting will be, in rotation, the current Chairman of one of the committees ofour Board required to be composed solely of independent directors, in the following order: Audit, Compensation, and Governance and Nominating Committees. 4 Code of Ethics and Business Conduct Our Board has adopted a Code of Business Integrity for directors and employees (our “Code”). Our Code applies to all directorsand employees, including the chief executive officer, the chief financial officer, and all senior financial officers.Our Code covers topics including, but not limited to, conflicts of interest, insider trading, competition and fair dealing, discrimination andharassment, confidentiality, compliance procedures and employee complaint procedures. Our Code is posted on our website, www.bristowgroup.com, under the “Code of Integrity” caption. The Governance and Nominating Committee will review any issues under our Code involving an executive officer or director and will report its findings to the full Board. Our Board does not envision that any waivers of our Code will be granted, but, should a waiver be granted for an executive officer or director, it will also be promptly disclosed. Director Selection Our Board has adopted criteria for the selection of directors that describe the qualifications the Governance and Nominating Committee must evaluate and consider with respect to director candidates. Such criteria include (i)experience serving as chief executive officer or other senior corporate executive, (ii)international business experience, (iii)energy, oil service or aviation company experience and (iv)finance, accounting or banking experience. These criteria are included in the Corporate Governance Guidelines which are posted on our website.Although our Board does not have a formal diversity policy, the Nominating and Corporate Governance Committee, when assessing the qualifications of prospective nominees to our Board, takes into account the Board’s desire to have an appropriate mix of backgrounds and skills.Each nominee’s personal and professional integrity, experience, skills, ability and willingness to devote the time and effort necessary to be an effective board member, and commitment to acting in the best interests of the Company and our stockholders, are also factors.Our Board does not select director nominees on the basis of race, color, gender, national origin, citizenship, marital status or religious affiliation. The Governance and Nominating Committee believes that each of the nominees for director has attributes that are important to an effective board, including integrity and demonstrated high ethical standards, sound judgment, analytical skills, the ability to engage management and each other in a constructive and collaborative fashion and the commitment to devote significant time and energy to service on our Board and its committees.In addition, when considering each of the nominees for director, the committee reviewed their overall level of expertise and experience in their respective professions, which is described in the director biographies herein.The Governance and Nominating Committee found that each of the nominees has the skills and experience that is particularly relevant to the Company’s business, as outlined below: •Mr. Amonett – executive leadership experience and legal expertise; •Mr. Cannon – operations management, aviation, international business and executive management experience; • Mr. Chiles - extensive experience in public company leadership in a growth environment and oilfield service and international business experience; •Mr. Flick – finance and treasury expertise and international banking and business experience; •Mr. Godden – aviation operations and training, technology, pension fund management and international business experience; •Mr. Knudson – executive leadership, aviation, energy and international business experience; •Mr. May – international business, private equity and investment banking experience; •Mr. Stover – international energy exploration and production, executive leadership and operations management experience; •Mr. Tamblyn – accounting and finance expertise and oil service business and international business experience; and •Mr. Wyatt – financial services, international business and investment banking experience. The Governance and Nominating Committee proposes nominees for director and acts pursuant to its charter, which is posted on our website, www.bristowgroup.com, under the “Governance” caption.It is the policy of the Governance and Nominating Committee to consider director candidates recommended by our employees, directors, stockholders, and others, including search firms. The Governance and Nominating Committee has sole authority to retain and terminate any search firm used to identify candidates for director and has sole authority to approve the search firm’s fees and other retention terms. 5 If a stockholder wishes to recommend a director for nomination, he or she should follow the procedures set forth below for nominations to be made directly by a stockholder. In addition, the stockholder should provide such other information as such stockholder may deem relevant to the Governance and Nominating Committee’s evaluation. All recommendations, regardless of the source of identification, are evaluated on the same basis as candidates recommended by our directors, chief executive officer, other executive officers, third-party search firms or other sources. Our bylaws permit stockholders to nominate directors for election at an annual stockholders meeting regardless of whether such nominee is submitted to and evaluated by the Governance and Nominating Committee. To nominate a director using this process, the stockholder must follow procedures set forth in our bylaws. Those procedures require a stockholder wishing to nominate a candidate for director at next year’s Annual Meeting to give us written notice not earlier than the close of business on the 90thday prior to the anniversary date of the immediately preceding Annual Meeting and not later than the close of business on the 60thday prior to the anniversary date of the immediately preceding Annual Meeting. However, if the date of the Annual Meeting is more than 30days before or more than 60days after such anniversary date, notice is required not earlier than 90days prior to the Annual Meeting and not later than the later of 60days prior to the Annual Meeting or the 10thday after we publicly disclose the meeting date. The notice to the Secretary must include the following: • The nominee’s name, age and business and residence addresses; • The nominee’s principal occupation or employment; • The class and number of our shares, if any, owned by the nominee; • The name and address of the stockholder as they appear on our books; • The class and number of our shares owned by the stockholder as of the record date for the Annual Meeting (if this date has been announced) and as of the date of the notice; • A representation that the stockholder intends to appear in person or by proxy at the meeting to nominate the candidate specified in the notice; • A description of all arrangements or understandings between the stockholder and the nominee; and • Any other information regarding the nominee or stockholder that would be required to be included in a proxy statement relating to the election of directors. Board Leadership Structure Pursuant to our Corporate Governance Guidelines, our Board may combine the roles of the Chairman with that of the chief executive officer if it determines that this provides the most effective leadership model. Our Board also recognizes that it may be desirable to assign these roles to different persons from time to time to ensure that our Board remains independent and responsive to stockholder interests. If our Board combines the role of the Chairman with that of the chief executive officer, then our Board will also select a Non-Executive Chairman/Lead Director to schedule and chair executive sessions of our Board and to perform such other functions as are assigned to such Non-Executive Chairman/Lead Director by the Board on the recommendation of the Governance and Nominating Committee. Our Board’s current belief is that the functions performed by the Chairman and the chief executive officer should continue to be performed by separate individuals, and it will reevaluate its view on such leadership structure periodically. Risk Oversight The Company has historically placed a high level of importance on addressing, pre-empting and managing those matters which may present a significant risk to the Company. Our Board has oversight responsibility of the processes established to report and monitor material risks applicable to us. Our Board has delegated to management the responsibility to manage risk and bring to the attention of our Board the most material risks to our Company. The Board is updated regularly on tax and accounting matters, litigation status, governmental and corporate compliance regulations and programs, quality controls, safety performance and operational and financial issues. Our Board frequently discusses these matters in detail in order to adequately assess and determine the Company’s potential vulnerability and consider appropriate risk management strategies where necessary. In accordance with the charter of the Audit Committee, the Audit Committee meets periodically with management to review our major financial risk exposures and the steps management has taken to monitor and control such exposures.The Audit Committee reports to our Board at each regularly scheduled meeting. 6 Director Attendance Our Board held 7 meetings during the past fiscal year. During this period, no incumbent director attended fewer than 75% of the aggregate of (i)the total number of meetings of our Board during the period in which he was a director and (ii)the total number of meetings held by all committees on which he served during the period in which he was a director. It is our policy that each director of the Company is expected to be present at each Annual Meeting of Stockholders, absent circumstances that prevent attendance. We facilitate director attendance at the Annual Meetings of Stockholders by scheduling such meetings in conjunction with regular meetings of directors. Communication with Directors Our Board maintains a process for stockholders and interested parties to communicate directly with our Board. All communications should be delivered in writing addressed to our Secretary at 2000W. Sam Houston Pkwy. S., Suite 1700, Houston, Texas 77042. The correspondence should be addressed to the appropriate party, namely: Bristow Group Inc. Board, Bristow Group Inc. Governance and Nominating Committee, Bristow Group Inc. Audit Committee, Bristow Group Inc. Compensation Committee or the individual director designated by full name or position as it appears in the Company’s most recent proxy statement.We also maintain policies for stockholders and other interested parties to communicate with the Lead Director of executive sessions or with the non-management directors as a group.Such communications should be delivered in writing to: Lead Director or Non-Management Directors of Bristow Group Inc., as the case may be, c/o Secretary, 2000 W. Sam Houston Pkwy. S., Suite 1700, Houston, Texas 77042. Communications so addressed and clearly marked as “Stockholder Communications” will be forwarded by our Secretary unopened to, as the case may be, the Chairman of our Board or the then-serving Lead Director (being the independent director scheduled to preside at the next meeting of the non-management or independent directors). All communications must be accompanied by the following information: • If the person submitting the communication is a security holder, a statement of the type and amount of the securities of the Company that the person holds; or, if the person is not a shareholder, a statement regarding the nature of the person’s interest in the Company; and • The address, telephone number and e-mail address, if any, of the person submitting the communication. For more detail, refer to our Company Policy for Communications with our Board posted on our website, www.bristowgroup.com, under the caption “Governance”. 7 III.COMMITTEES OF THE BOARD OF DIRECTORS Our Board has the following committees, the membership of which as of the Record Date is set forth below. The charters of our Audit, Compensation and Governance and Nominating Committees are posted on our website, www.bristowgroup.com, under the “Governance” caption and are available free of charge on request to our Secretary at 2000 W. Sam Houston Pkwy. S., Suite1700, Houston, Texas 77042. Name of Committee and Members Number of Meetings in Fiscal Year 2010 AUDIT(1) 5 Ken C. Tamblyn Thomas N. Amonett Stephen J. Cannon Michael A. Flick John M. May COMPENSATION(1) 4 Michael A. Flick Thomas N. Amonett Bruce H. Stover GOVERNANCE AND NOMINATING(1) 4 Thomas C. Knudson Stephen J. Cannon Ian A. Godden As of May 19, 2010, all members of the Audit, Compensation and Governance and Nominating Committees were independent as defined by the applicable NYSE rules. Audit Committee The Audit Committee is directly responsible for the appointment, compensation, retention and oversight of the Company’s independent auditors. The Audit Committee also monitors the integrity of the Company’s financial statements and the independence and performance of the Company’s auditors and reviews the Company’s financial reporting processes. The Audit Committee reviews and reports to our Board the scope and results of audits by the Company’s independent auditors and the Company’s internal auditing staff and reviews the audit and other professional services rendered by the independent auditors. It also reviews with the independent auditors the adequacy of the Company’s system of internal controls. It reviews transactions between the Company and the Company’s directors and officers, the Company’s policies regarding those transactions and compliance with the Company’s business ethics and conflict of interest policies. Our Board requires that all members of the Audit Committee meet the financial literacy standard required under the NYSE rules and that at least one member qualifies as having accounting or related financial management expertise under the NYSE rules. In addition, the Securities and Exchange Commission (“SEC”) has adopted rules requiring that the Company disclose whether or not the Company’s Audit Committee has an “audit committee financial expert” as a member. An “audit committee financial expert” is defined as a person who, based on his or her experience, has all of the following attributes: • an understanding of generally accepted accounting principles and financial statements; • an ability to assess the general application of such principles in connection with accounting for estimates, accruals and reserves; • experience preparing, auditing, analyzing or evaluating financial statements that present a breadth and level of complexity of accounting issues that are generally comparable to the breadth and level of complexity of issues that can reasonably be expected to be raised by the Company’s financial statements, or experience actively supervising one or more persons engaged in such activities; • an understanding of internal controls and procedures for financial reporting;and • an understanding of audit committee functions. 8 The person is to further have acquired such attributes through one or more of the following: • education and experience as a principal financial officer, principal accounting officer, controller, public accountant or auditor or experience in one or more positions that involve the performance of similar functions; • experience actively supervising a principal financial officer, principal accounting officer, controller, public accountant, auditor or person performing similar functions; • experience overseeing or assessing the performance of companies or public accountants with respect to the preparation, auditing or evaluation of financial statements or other relevant experience. Our Board has reviewed the criteria set by the SEC and determined that all five members meet the financial literacy standards required by NYSE rules and that all five members qualify under NYSE rules as having accounting or related financial management expertise. Our Board has also determined that Mr. Tamblyn qualifies as an audit committee financial expert. Compensation Committee The Compensation Committee, among other matters: • approves the compensation of the Chief Executive Officer and all other executive officers; • evaluates the performance of the Chief Executive Officer against approved performance goals and other objectives and reports its findings to our Board; • reviews and approves changes in certain employee benefits and incentive compensation plans which affect executive officer compensation; • reviews and makes recommendations with respect to changes in equity-based plans and director compensation; and • prepares a report to be included in the Company’s annual proxy statement. Awards under equity based plans are considered and approved by a subcommittee of the Compensation Committee which consists entirely of “non-employee directors,” as defined by Rule16b-3 under the Securities and Exchange Act of 1934, as amended, all of whom satisfy the requirements of an “outside director” for purposes of Section162(m) of the Internal Revenue Code. Governance and Nominating Committee The Governance and Nominating Committee assists our Board in: • identifying individuals qualified to become members of our Board consistent with criteria approved by our Board; • recommending to our Board the director nominees to fill vacancies and to stand for election at the next annual meeting of stockholders; • developing and recommending to our Board the corporate governance principles to be applicable to the Company; • recommending committee assignments for directors to our Board;and • overseeing an annual review of our Board’s performance. 9 IV.ELECTION OF THE NOMINEES AS DIRECTORS Our Board has fixed the number of directors at ten.The term of office of all of our present directors will expire no later than the day of the Annual Meeting upon the election of their successors. The directors elected at the Annual Meeting will serve until their respective successors are elected and qualified or until their earlier death, resignation or removal. Unless authority to do so is withheld by the stockholder, each proxy executed and returned by a stockholder will be voted for the election of the nominees hereinafter named. Directors having beneficial ownership derived from presently existing voting power of approximately 6.64% of our common stock as of the Record Date have indicated that they intend to vote for the election of all nominees hereinafter named. If any nominee withdraws or for any reason is unable to serve as a director, the persons named in the accompanying proxy either will vote for such other person as our Board may nominate or, if our Board does not so nominate such other person, will not vote for anyone to replace the nominee. Except as described below, our management knows of no reason that would cause any nominee hereinafter named to be unable to serve as a director or to refuse to accept nomination or election. The nominees for director receiving a plurality of the votes cast will be elected. The proxyholder named in the accompanying proxy card will voteFOR each of the nominees named herein unless otherwise directed therein. Abstentions, instructions to withhold authority to vote for one or more of the nominees and broker nonvotes will result in those nominees receiving fewer votes, but will not be counted as a voteAGAINST the nominee. Our Board recommends that stockholders voteFOR the election to our Board of each of the nominees named below. Information Concerning Nominees Our present Board proposes for election the following ten nominees for director.Each of the nominees named below is currently a director of the Company and each was elected at the Annual Meeting of Stockholders held on August5, 2009, with the exception of Messrs. Stover, Godden and May.Our Board elected Bruce H. Stover and Ian Godden to fill two newly created director positions effective as of November 4, 2009 and January 1, 2010, respectively.Mr. May was designated to our Board upon the resignation of Mr. Cartwright as of November 5, 2009.See “Other Matters - Transactions with Related Persons” for additional information. Thomas N. Amonett, age 66 and a resident of Houston, Texas, joined our Board in February 2006.Mr. Amonett has served as President, Chief Executive Officer and a director of Champion Technologies, Inc. since 1999.Champion Technologies, Inc. is an international provider of specialty chemicals and related services primarily to the oilfield production sector.Mr. Amonett serves as a director of Hercules Offshore Inc., where he serves on the Corporate Governance and Special Governance Committees, and as a director of Orion Marine Group, where he serves on the Audit Committee and the Nominating and Governance Committee.His previous directorships include TODCO from 2003 to July 2007 when TODCO was acquired by Hercules Offshore Inc. and Stelmar Shipping Ltd. from 2002 to 2005.He has served as a member of our Compensation Committee since August 2006 and our Audit Committee since February 2006. Stephen J. Cannon, age56, is a resident of Southlake, Texas and joined our Board in 2002. Mr. Cannon served as the President and CEO of TSG Technical Services, Inc., a privately owned international government service provider from September 2007 until June 2009.He was the President and Chief Executive Officer of DynCorp International LLC, a technology company with annual revenues in excess of $2 billion from February 2005 to July 2006 and President from January 2000 to February 2005.Mr. Cannon worked at DynCorp for approximately 25 years and served in a variety of other capacities, including General Manager of its technical service subsidiary and Vice President of its aerospace technology subsidiary.He has served as a member of our Audit Committee since 2002 and has served on our Governance and Nominating Committee since 2004. William E. Chiles, age 61 and a resident of Houston, Texas, became the President and Chief Executive Officer of our Company effective July15, 2004.Mr. Chiles was also elected Chief Financial Officer in December 2005, following the resignation of a prior chief financial officer, and served in that capacity until February 2006.Mr.Chiles has been a member of our Board since 2004.Prior to his employment by the Company, Mr. Chiles was employed by Grey Wolf, Inc., an onshore oil and gas drilling company traded on the American Stock Exchange, from March 2003 until June 21, 2004 as Executive Vice President and Chief Operating Officer.Mr. Chiles served as Vice President of Business Development at ENSCO International Incorporated, an offshore oil and gas drilling company listed on the New York Stock Exchange, from August 2002 until March 2003.From August 1997 until its merger into an ENSCO International affiliate in August 2002, Mr. Chiles served as President and Chief Executive Officer of Chiles Offshore, Inc.Mr. Chiles serves as a director of, and is Chairman of, the Compensation Committee of Basic Energy Services, Inc., a contractor for land based oil and gas services.He is also a member of Basic Energy’s Audit Committee.He served as a member of our Executive Committee from 2004 to August 2007 when it was discontinued. 10 Michael A. Flick, age 61, a resident of New Orleans, Louisiana, joined our Board in February 2006.Mr. Flick began his career in commercial banking in 1970 at First National Bank, which subsequently became a wholly owned subsidiary of First Commerce Corporation, whose shares were traded on the NASDAQ.Mr. Flick held a variety of positions at First Commerce Corporation, including Chief Financial Officer and Chief Credit Policy Officer, and retired in 1998 as the Executive Vice President and Chief Administrative Officer.He served as a director and Chairman of the Audit Committee of Community Coffee Company, a privately held company, until June 2009.He currently serves as a director and member of the Audit Committee of Gulf Island Fabrication, Inc.He also serves as a director of the University of New Orleans Foundation.He also served as Chairman of the Foundation’s Audit Committee until July 1, 2009.Mr. Flick serves on our Audit Committee and is Chairman of our Compensation Committee. Ian A. Godden, age 57, is currently Chairman of A|D|S Group Ltd., the trade organization that represents the civil aerospace, defense and security industries in the United Kingdom.He has served as Chairman of Farnborough International Limited, the subsidiary that runs Farnborough Air Show since October 2009.Since 2008, Mr. Godden has served as Senior Independent Non-Executive Director of KBC Advanced Technologies.Mr. Godden has served as a director of E2V Technologies PLC since 2003 and was the founder of Glenmore Energy Inc. in 2004 and is currently its Chairman.Mr. Godden worked in various consulting organizations, including as the U.K. Managing Partner of Roland Berger Strategy Consultants from 2000 to 2004 and U.K. Managing Partner of Booz Allen and Hamilton from 1996 to 1998.Mr. Godden began his career in 1974 working for BP as a design engineer for offshore platforms and processing equipment in the North Sea, Middle East and Gulf of Mexico. Thomas C. Knudson, age64, is a resident of Houston, Texas and joined our Board in June 2004.Mr. Knudson has been Chairman of our Board since August 2006.Mr. Knudson has been president of Tom Knudson Interests, LLC since its formation on January 14, 2004.Tom Knudson Interests, LLC provides consulting services in energy, sustainable development, and leadership.Following seven years of active duty as a U.S. Naval aviator and an aerospace engineer, he joined Continental Oil Company (Conoco) in May 1975 and retired in 2004 from Conoco’s successor, ConocoPhillips, as senior vice president of human resources, government affairs and communications.Mr. Knudson served as a member of ConocoPhillips’ management committee.His diverse career at Conoco and ConocoPhillips included engineering, operations, business development, and commercial assignments.He was the founding chairman of the Business Council for Sustainable Development in both the United States and the United Kingdom.Mr. Knudson served as a director and Chairman of the Governance, Nominating and Compensation Committee of NATCO Group, Inc., a leading provider of wellhead process equipment, systems and services used in the production of oil and gas from April 2005 to November 2009.He is also a director and member of the Compensation Committee of MDU Resources Group Inc.MDU Resources operates in three core lines of business:energy, construction materials and utility resources.The businesses include natural gas and oil production, natural gas pipelines and energy services, construction materials and contracting, construction services, and electric and natural gas utilities.He was also a director of Williams Partners L.P. from November 2005 to September 2007 where he served on the Audit and Conflicts Committees.Mr. Knudson is Chairman of and has served on our Governance and Nominating Committee since 2004 and served on our Compensation Committee from 2004 to August 2006.He served on our Executive Committee from August 2006 to August 2007. John M. May(1), age 55, currently serves as Executive Director of Caledonia, a position he has held since 2003.In addition to his position at Caledonia, Mr. May is Chairman of Amber Chemical Company Limited as well as a director of Begbies Traynor Group plc, British Empire Securities and General Trust Limited, Oval Limited, Rathbone Brothers plc and Satellite Information Systems Limited.Prior to his current positions, Mr. May was the founder of Hillhouse Nexus Limited, a private equity investment and consultancy business which he ran from 1998 to 2003 and worked in the Hambros Group from 1977 to 1998 where, among other positions, he was an Executive Director of Hambros Bank Limited and Joint Managing Director of Hambro Countrywide PLC. Bruce H. Stover, age 60, was formerly the Executive Vice President, Operations and Business Development, of Endeavour International Corporation, a position he had held since 2003.From 1999 to 2003, Mr. Stover was Senior Vice President, Worldwide Business Development for Anadarko Petroleum Corporation.Mr. Stover joined Anadarko in 1980 as Chief Engineer and in 1989, he was named President and General Manager for Anadarko Algeria Corporation where he led the company's start-up operations in Algeria.In 1993, he was named Vice President, Acquisitions and in 1997, he became Vice President, Worldwide Business Development.Mr. Stover began his career as an engineer with Amoco Production Company in 1972. Ken C. Tamblyn, age 67, is a resident of Folsom, Louisiana.Mr. Tamblyn joined our Board in 2002.He spent the first 20 years of his business career as a certified public accountant with Peat Marwick Mitchell& Co., a predecessor of KPMG LLP.In 1986 he joined Tidewater, Inc. as Executive Vice President and Chief Financial Officer.He served in that capacity until his retirement in August 2000.Mr. Tamblyn currently serves as a director of Gulf Island Fabrication, Inc. where he serves on the Audit Committee.Mr. Tamblyn has served on our Audit Committee since 2002 and is currently Chairman of the Committee. 11 William P. Wyatt(1), age 42, is a resident of London, England where he is an executive director of Caledonia Investments plc.He joined Caledonia Investments in 1997 and was appointed an executive director in April 2005.From 1988 to 1993 Mr. Wyatt served as a cavalry officer in The British Army.From 1993 until he joined Caledonia, he worked as a corporate finance executive for Close Brothers plc, a leading independent merchant bank in London.Mr. Wyatt previously served as a non-executive director of Melrose Resources plc., an oil and gas company, TGE Marine AG, a specialist gas engineering firm and Terrace Hill Group plc, a real estate company.He has served on our Compensation Committee from August 2008 to April 2010. John M. May and William P. Wyatt, directors and executive officers of Caledonia, were designated by Caledonia for election to our Board pursuant to a Master Agreement dated December12, 1996 among the Company, a predecessor in interest to Caledonia and certain other persons in connection with our acquisition of 49% and other substantial interests in Bristow Aviation Holdings Limited.The Master Agreement provides that so long as Caledonia owns (1)at least 1,000,000shares of common stock of the Company or (2)at least 49% of the total outstanding ordinary shares of Bristow Aviation Holdings Limited, Caledonia will have the right to designate two persons for nomination to our Board and to replace any directors so nominated.According to a Form 13D/A filed on June 26, 2008 with the Securities and Exchange Commission, as updated based on developments known to the Company and confirmed with the Company’s transfer agent, Caledonia is the direct beneficial owner of 2,387,776 shares of our common stock. 12 V.APPROVAL OF THE AMENDMENT OF THE 2 On May3, 2007, the Board of Directors approved the establishment of the Bristow Group Inc. 2007 Long Term Incentive Plan (the “2007 Plan”) which was approved by the stockholders of the Company in August 2007.On May 19, 2010 our Board approved an amendment to the 2007 Plan (the “Amendment”) increasing the number of shares authorized for issuance thereunder from 1,200,000 shares to 2,400,000 shares and increase the number of full value shares that may be issued under the 2007 Plan from 500,000 to 1,000,000.The 2007 Plan and the Amendment appear in AppendixA to this proxy statement.The full text of the 2007 Plan, as amended, is incorporated herein by reference, and the following summary is qualified in its entirety by reference to the text of the 2007 Plan, as amended. Under the 2007 Plan, the Company could grant incentive awards with respect to an aggregate of 1,200,000shares of common stock of the Company.As of the date hereof 136,992 shares remain available for grant under the 2007 Plan.Shares subject to incentive awards that expire or are forfeited, terminated or otherwise cancelled or paid in cash in lieu of shares under the previous equity plans, if any, will become available for incentive awards under the 2007 Plan.There are currently 1,228,598shares of our common stock reserved for issuance with respect to unexercised options to purchase common stock, 463,333 unvested shares of restricted stock and 313,768 unvested performance restricted stock units outstanding under the various stock incentive plans maintained by the Company.Our Board believes that the adoption and approval of the Amendment is necessary to allow the Company to continue to emphasize equity-based compensation in structuring compensation packages for non-employee directors, executive officers, consultants and other key employees.Our Board believes that equity-based compensation is an important aspect of overall compensation that will yield the greatest benefit for the stockholders, as the value of such compensation is directly dependent on the return on stockholders’ investments. NEW PLAN BENEFITS The amount, if any, of equity compensation to be awarded to non-employee directors, officers, employees and consultants is determined from time to time by the Compensation Committee of our Board and is not presently determinable. SUMMARY OF THE 2007 PLAN The description set forth below summarizes the principal terms and conditions of the 2007 Plan; however, it does not purport to be complete and is qualified in its entirety by reference to the 2007 Plan, as amended.Capitalized terms not otherwise defined herein shall have the meanings given such terms in the 2007 Plan. General The primary purpose of the 2007 Plan is to provide a means whereby the Company may advance the best interests of the Company and any parent or subsidiaries by providing Outside Directors, Employees and Consultants with additional incentives through the grant of Stock Options to purchase common stock of the Company, shares of Restricted Stock, Other Stock-Based Awards (payable in cash or common stock) and Performance Awards, thereby increasing the personal stake of such Outside Directors, Employees and Consultants in the continued success and growth of the Company. SharesSubject to 2007 Plan The number of shares of common stock reserved under the 2007 Plan and available for Incentive Awards under the 2007 Plan as amended will be 2,400,000.In addition, any grants or awards under prior plans that expire or are forfeited, terminated or otherwise cancelled or that are settled in cash in lieu of shares under the prior plans shall be reserved and available for Incentive Awards under the 2007 Plan. Of the total amount of the shares available under the 2007 Plan, 2,400,000 shall be available for grants of Incentive Stock Options.Of the total amount of shares available under the 2007 Plan, 1,000,000 shall be available for grants of Incentive Awards based on common stock other than as a Stock Option or stock appreciation right (“SAR”).The number of shares of common stock that are the subject of Incentive Awards under the 2007 Plan, that are forfeited or terminated, expire unexercised, are settled in cash in lieu of common stock or are exchanged for Incentive Awards that do not involve common stock, shall again immediately become available for Incentive Awards. With respect to SARs, when a stock-settled SAR is exercised, the shares of common stock subject to the SAR Award Letter will be counted against the number of shares of common stock available for future grant or sale under the 2007 Plan, regardless of the number of shares of common stock used to settle the SAR upon exercise. Shares of common stock used to pay the Exercise Price of a Stock Option or used to satisfy tax withholding obligations will not become available for future grant or sale under the 2007 Plan. 13 The number of shares available under the 2007 Plan, the limits on the number of shares available for certain types of Incentive Awards, and outstanding Incentive Awards are subject to adjustments to prevent enlargement or dilution of rights resulting from stock dividends, stock splits, recapitalization or similar transactions, or resulting from a change in applicable laws or other circumstances. The following limitations shall apply to grants of Incentive Awards to Employees: • Subject to adjustment as provided for certain events under the 2007 Plan, the maximum aggregate number of shares of common stock that may be subject to Incentive Awards denominated with respect to shares of common stock (including Stock Options, Restricted Stock, Other Stock-Based Awards, SARs or Performance Awards paid out in shares) granted to an Employee in any calendar year shall be 200,000shares. • With respect to Incentive Awards denominated with respect to cash (including Other Stock-Based Awards or Performance Awards paid out in cash), the maximum aggregate cash payout to an Employee in any calendar year shall be $5,000,000. Administration The 2007 Plan provides that it is to be administered by a Committee appointed by the Board of Directors consisting of not less than two directors who fulfill the “non-employee director” requirements of Rule16b-3 under the Exchange Act, the “outside director” requirements of Code Section162(m) and the “independent” requirement of the rules of any national securities exchange or NASDAQ, as the case may be, on which any of the securities of the Company are traded, listed or quoted, if any. The Committee may be the Compensation Committee of the Board, or any subcommittee of the Compensation Committee, provided that the members of the Committee satisfy the requirements of the previous provisions. Notwithstanding the foregoing, the term “Committee” as used in the 2007 Plan with respect to any Incentive Award for an Outside Director shall refer to the entire Board. The Committee has the full power and authority to grant to eligible persons the Incentive Awards described below. The Committee is authorized to, among other things, determine the size, duration and type, as well as terms and conditions (which need not be identical) of each Incentive Award. The terms of Incentive Awards will be reflected in an agreement between the Grantee and us. The Committee also construes and interprets the 2007 Plan and any related Award Letters. The Committee has the authority to grant Incentive Awards that comply with the performance-based requirements of Code Section162(m). The Committee may in certain circumstances delegate any of its duties under the 2007 Plan to designated officers or other Employees. All determinations and decisions of the Committee are final, conclusive and binding on all parties. Eligibility All employees of the Company, its parent or any subsidiary are eligible to participate in the 2007 Plan as well as Consultants and Outside Directors.As of March 31, 2010, there were approximately 220 participants. Term of the 2007 Plan Subject to stockholder approval as required under Code Sections162(m) and 422, the 2007 Plan was made effective as of May3, 2007. The 2007 Plan will remain in effect, subject to the right of the Board of Directors to terminate it earlier, until all shares of common stock subject to the 2007 Plan are purchased or acquired. However, no Incentive Awards may be granted under the 2007 Plan after the expiration of ten (10)years from the 2007 Plan Effective Date. Types of Incentive Awards Under the 2007 Plan, the Committee may grant Incentive Awards which may be any of the following: • Incentive Stock Options as defined in Code Section422; • Nonstatutory Stock Options; • SARs; • Restricted Stock; • Performance Awards by reference to Performance Units or Performance Shares representing a contingent right to receive cash or shares of common stock (which may be Restricted Stock or Restricted Stock units);and • Other Stock-Based Awards payable in shares of common stock or other consideration related to such shares. 14 Stock Options Incentive Stock Options and Nonstatutory Stock Options as described below together are called “Stock Options.” The terms of each Stock Option will be reflected in a written Award Letter. Incentive Stock Options may be granted only to Employees. Stock Options entitle the holder to purchase a specified number of shares of common stock at a specified Exercise Price subject to the terms and conditions of the option grant. The Exercise Price per Share of all Stock Options must be at least 100% of the Fair Market Value per share of common stock on the date of grant. The term of any Stock Option cannot exceed 10years from the date of grant. If a Grantee owns more than 10% of the outstanding shares of common stock at the time the Grantee is granted an Incentive Stock Option, the option price per Share cannot be less than 110% of the Fair Market Value per Share on the date of grant and the term of the option cannot exceed 5years. The Committee may not amend any Stock Option to reduce its initial Exercise Price. Stock Options may be exercised by the delivery of a written or electronic notice of exercise to the Company as of a date set by the Company in advance of the effective date of the proposed exercise. The notice shall set forth the number of shares with respect to which the Stock Option is to be exercised, accompanied by full payment for the shares. The Exercise Price shall be payable to the Company in full in cash or its equivalent, or subject to prior approval by the Committee in its discretion, (i)by tendering previously acquired shares having an aggregate Fair Market Value at the time of exercise equal to the total Exercise Price, or (ii)by withholding shares which otherwise would be acquired on exercise having an aggregate Fair Market Value at the time of exercise equal to the total Exercise Price, or (iii)by a combination of (i)and (ii)above. Any payment in shares shall be effected by the surrender of such shares to the Company in good form for transfer and shall be valued at their Fair Market Value on the date when the Stock Option is exercised. Restricted Stock A Restricted Stock award consists of a grant of common stock that is subject to a substantial risk of forfeiture and transfer restrictions until conditions established at the time of grant are satisfied. The Committee shall designate the vesting date or dates for each award of Restricted Stock, and may prescribe other restrictions, terms and conditions applicable to the vesting of such Restricted Stock. At the discretion of the Committee, the award or vesting of Restricted Stock may be conditioned upon the achievement of the performance goals described below with respect to Performance Awards. Unless otherwise specified in the Grantee’s Award Letter, each Restricted Stock Award shall constitute an immediate transfer of the record and beneficial ownership of the shares of Restricted Stock to the Grantee, subject to the satisfaction of the restrictions imposed at grant. Shares awarded pursuant to a grant of Restricted Stock may be issued in the name of the Grantee and held, together with a stock power endorsed in blank, by the Committee or the Company (or its delegates) or in trust or in escrow pursuant to an agreement satisfactory to the Committee, as determined by the Committee, until such time as the restrictions on transfer have expired. Unless otherwise designated by the Committee, the holder of Restricted Stock will have the right to vote such shares and to exercise all of the rights, powers and privileges of a holder of shares of common stock. The Committee may also limit a holder’s right to receive dividends. Performance Units and Shares and Other Stock-Based Awards The 2007 Plan also authorizes the Committee to grant Performance Awards in the form of Performance Units or Performance Shares or Other Stock-Based Awards to individuals eligible to participate in the 2007 Plan. Performance Awards may be granted by the Committee on such terms and conditions as determined by the Committee for a performance period. The grant, vesting or settlement of Performance Awards may, in the discretion of the Committee, be conditioned on the achievement of performance goals. For each performance period, the Committee will establish specific financial or non-financial performance goals, the number of Performance Awards and their contingent values, which values may vary depending on the degree to which such goals are met. For Performance Awards which are meant to qualify as performance-based compensation under Code Section162(m), the Committee will establish the performance goals prior to or within 90days of the beginning of the performance period relating to such performance goal or at such other date as may be permitted or required for the Performance Awards to qualify as performance-based compensation under Code Section162(m), and not later than after 25% of such performance period has elapsed. For all other Performance Awards, the performance goals must be established before the end of the respective performance period. The Committee will also have the power to impose any other restrictions on Performance Awards meant to qualify as performance-based compensation under Code Section162(m) as it may deem necessary or appropriate to ensure that such Performance Awards satisfy such 15 requirements. The Committee may establish performance goals applicable to Performance Awards based upon performance criteria in one or more of the following categories: (i)performance of the Company as a whole, (ii)performance of a segment of the Company’s business, and (iii)individual performance and either as an absolute measure or as a measure of comparative performance relative to a peer group of companies, an index, budget, prior period, or other standard selected by the Committee. Performance criteria for the Company shall relate to the achievement of predetermined financial and operating objectives for the Company and its Subsidiaries on a consolidated basis. Performance criteria for a segment of the Company’s business shall relate to the achievement of financial and operating objectives of the segment for which the Grantee is accountable. Performance criteria means one or more of the following measures: sales, free cash flow, revenue, pre-tax or after-tax profit levels, including: earnings per share, operating earnings, earnings before interest and taxes, earnings before interest, taxes, depreciation and amortization, net operating profits after tax, and net income; total stockholder return; return on assets, equity, capital or investment; cash flow and cash flow return on investment; economic value added and economic profit; growth in earnings per share, debt to equity ratio, market share, price per share of common stock, economic value added and market value added; levels of operating expense and maintenance expense or measures of customer satisfaction and customer service as determined from time to time including the relative improvement therein; safety measurements including: total recordable incident rate to labor hours ratios, lost time accidents to labor hours ratios, or flight accidents to flight hours ratios; or such similar objectively determinable financial or other measures as may be adopted by the Committee. Individual performance criteria shall relate to a Grantee’s overall performance, taking into account, among other measures of performance, the attainment of individual goals and objectives. The performance goals may differ among Grantees. Performance criteria shall be calculated in accordance with the Company’s financial statements or generally accepted accounting principles, on an operating basis, or under a methodology established by the Committee prior to the grant of the Performance Award that is consistently applied and identified. In establishing a performance goal applicable to a Performance Award, the Committee may provide that the attainment of the performance goal will be measured by appropriately adjusting the evaluation of performance goal achievement to exclude (i)any extraordinary non-recurring items as described in Accounting Principles Board Opinion No.30 and/or in management’s discussion and analysis of financial condition and results of operations appearing in the Company’s annual report to stockholders for the applicable year, or (ii)the effect of any changes in accounting principles affecting the Company’s, a subsidiary’s or a business segment’s reported results. The Committee may reduce or eliminate the amount payable with respect to a Performance Award but, with respect to Performance Awards intended to qualify as performance-based compensation under Code Section162(m), the Committee may not increase the amount payable except as provided in the Plan to prevent dilution in the event of certain capital adjustments including stock splits and recapitalizations. The Committee will determine whether performance goals have been achieved and, if so, the amount payable with respect to any Performance Award. With respect to Performance Awards intended to qualify as performance-based compensation under Code Section162(m), the Committee will certify the results of the performance goals for each performance period. Other Stock-Based Awards may consist of awards that are valued, in whole or in part, by reference to, or otherwise based on, shares of common stock, including SARs. Subject to the terms of the 2007 Plan, the Committee may determine any terms and conditions of Other Stock-Based Awards; provided, however, that those Incentive Awards intended to qualify as performance-based compensation under Code Section162(m) shall comply with the standards specified in the 2007 Plan in accordance with Section162(m) and the regulations thereunder. At the discretion of the Committee, the award, vesting or payment of Other Stock-Based Awards may be conditioned upon the achievement of the performance goals described above with respect to Performance Awards. Payment of Other Stock-Based Awards will be in shares of common stock or other consideration, including cash, related to those Incentive Awards as the Committee determines in its discretion. Termination of Employment and Change in Control The 2007 Plan gives the Committee discretion to establish and include in Award Letters any acceleration of vesting or lapse of restrictions, the exercise period, the definition of disability and other terms and conditions in the event of termination of employment, death, disability or retirement. For this purpose, “employment” includes compensatory or advisory services performed as a Consultant and membership on the Board by an Outside Director. The 2007 Plan also gives the Committee discretion to establish and include in Award Letters any acceleration of vesting, lapse of restrictions and any other terms and conditions in the event of a change in control of the Company and the events that shall constitute a change in control of the Company. 16 Tax Withholding The Company shall have the power and the right to deduct or withhold, or require a Grantee to remit to the Company, an amount sufficient to satisfy federal, state, and local taxes, domestic or foreign, required by law or regulation to be withheld with respect to any taxable event arising as a result of the Plan or an Incentive Award. With respect to tax withholding required upon the exercise of Stock Options, upon the lapse of restrictions on Restricted Stock, or upon any other taxable event arising as a result of any Incentive Awards, Grantees may elect, subject to the approval of the Committee in its discretion, to satisfy the withholding requirement, in whole or in part, by having the Company withhold shares having a Fair Market Value on the date the tax is to be determined equal to the minimum statutory total tax which could be imposed on the transaction. Incentive Awards Nontransferable Generally, no Incentive Award may be assigned, sold or otherwise transferred by a Grantee, other than by will or by the laws of descent and distribution or pursuant to a qualified domestic relations order under Code Section414(p). A Stock Option may be exercised during the Grantee’s lifetime only by the Grantee or the Grantee’s legal guardian. However, in the discretion of the Committee, the Award Letter for a Nonstatutory Stock Option may provide that the Nonstatutory Stock Option is transferable to members of the Grantee’s immediate family, a trust or trusts for the exclusive benefit of such immediate family members (including the Grantee), or a partnership in which such immediate family members (including the Grantee) are the only partners. The 2007 Plan contains provisions permitting such a transfer if there is no consideration for such transfer, such transfer is approved by the Committee, and such transfer is expressly provided for in the applicable Award Letter. Amendment and Termination of the 2007 Plan The Board may amend or terminate the 2007 Plan at any time, except that the 2007 Plan may not be modified or amended without the approval of the stockholders of the Company (within the time period required by applicable law, if any), if such amendment would: • increase the number of shares of common stock that may be issued thereunder, except in connection with the recapitalization or reclassification of common stock; • amend the eligibility requirements for Employees to participate in the 2007 Plan; • increase the maximum limits on Incentive Awards to Employees as set for compliance with the Performance-Based Exception under Code Section162(m); • extend the term of the 2007 Plan; • permit the cancellation or purchase by the Company of Incentive Awards of Stock Options for which the shares of common stock have a current Fair Market Value that is less than the Fair Market Value of the shares of common stock under such Option on the date of grant; • decrease the authority granted to the Committee under the 2007 Plan in contravention of Rule16b-3 under the Exchange Act; • amend any Stock Option or SAR to reduce its initial Exercise Price or grant price; • cancel or replace any Stock Option or SAR with Stock Options or SARs having a lower Exercise Price or grant price;or • modify the performance criteria for Incentive Awards intended to qualify as performance-based compensation under Code Section162(m). Except as otherwise provided in the 2007 Plan, no termination, amendment or modification of the 2007 Plan shall adversely affect in any material way any outstanding Incentive Award previously granted to a Grantee without his or her written or electronic consent. 17 Compliance with Code Section409A To the extent that the Committee determines that any Incentive Award granted under the 2007 Plan is subject to Code Section409A, the applicable Award Letter shall incorporate the terms and conditions necessary to avoid the consequences specified in Code Section409A(a)(1). To the extent applicable, the 2007 Plan and Award Letters shall be interpreted and construed in compliance with Code Section409A and Treasury Department regulations and other interpretive guidance issued thereunder. In the event that the Board determines that any Incentive Award may be subject to Code Section409A, the Board may, without the consent of Grantees, including the affected Grantee, but subject to the stockholder approval requirements of the 2007 Plan, if applicable, adopt such amendments to the 2007 Plan and the applicable Award Letters or adopt other policies and procedures (including amendments, policies and procedures with retroactive effect), or take any other actions, that the Board determines are necessary or appropriate to (i)exempt the Incentive Award from Code Section409A or (ii)comply with the requirements of Code Section409A and Treasury Department regulations and other interpretive guidance issued thereunder. Federal Income Tax Consequences of Incentive Awards Granted Under the 2007 Plan THE FOLLOWING IS A SUMMARY OF THE UNITED STATES FEDERAL INCOME TAX CONSEQUENCES THAT GENERALLY WILL ARISE UNDER THE CODE WITH RESPECT TO INCENTIVE AWARDS GRANTED UNDER THE 2, THIS SUMMARY IS BASED UPON CURRENT FEDERAL INCOME TAX LAWS UNDER THE CODE, WHICH ARE SUBJECT TO CHANGE. THE TREATMENT OF FOREIGN, STATE, LOCAL OR ESTATE TAXES IS NOT ADDRESSED. THE TAX CONSEQUENCES OF THE INCENTIVE AWARDS ARE COMPLEX AND DEPENDENT UPON EACH INDIVIDUAL’S PERSONAL TAX SITUATION. ALL GRANTEES ARE ADVISED TO CONSULT WITH THEIR OWN TAX ADVISORS RESPECTING INCENTIVE AWARDS. Incentive Stock Options.In general, a Grantee will not recognize taxable income upon the grant or a “qualified” exercise of any Incentive Stock Option. The Company is not entitled to a deduction at the time of the grant or at the time of a “qualified” exercise of any Incentive Stock Option. Instead, a Grantee will recognize taxable income with respect to Incentive Stock Options only upon the sale of shares of common stock acquired through the “qualified” exercise of an Incentive Stock Option. The “qualified” exercise of an Incentive Stock Option, however, may subject the Grantee to the alternative minimum tax. Generally, the tax consequences of selling shares of common stock acquired upon the exercise of an Incentive Stock Option will vary with the length of time that the Grantee has owned the shares of common stock at the time they are sold. If the Grantee sells shares of common stock acquired upon the “qualified” exercise of an Incentive Stock Option, which means selling the shares after having owned them for more than 2years from the date the Incentive Stock Option was granted and 1year from the date the Incentive Stock Option was exercised, then the Grantee will recognize long-term capital gain in an amount equal to the excess of the sale price of the shares of common stock sold over the Exercise Price. If a Grantee sells shares acquired upon the “qualified” exercise of an Incentive Stock Option for less than the Exercise Price, then the Grantee may recognize a capital loss in an amount equal to the excess of the Exercise Price over the sale price of the shares. If the Grantee sells shares of common stock acquired upon the exercise of Incentive Stock Options for more than the Exercise Price prior to having owned the shares for more than 2years from the date the Incentive Stock Option was granted and 1year from the date the Incentive Stock Option was exercised (a “disqualifying” disposition), then the Grantee will recognize ordinary income in an amount equal to the difference between the Fair Market Value of the shares acquired on the date of exercise (or, if less, the sale price of the shares) and the Exercise Price. Any gain in excess of the taxable income portion will be taxable as long-term or short-term capital gain. The Company is generally entitled to a tax deduction at the same time and in the same amount as the ordinary income recognized by the Grantee from such disposition. Nonstatutory Stock Options.As in the case of an Incentive Stock Option, a Grantee will not recognize taxable income upon the grant of a Nonstatutory Stock Option nor will the Company be entitled to a deduction at that time. However, a Grantee who exercises a Nonstatutory Stock Option generally will recognize ordinary income in an amount equal to the excess of the Fair Market Value of the shares of common stock acquired through the exercise of the Nonstatutory Stock Option on the date the Nonstatutory Stock Option was exercised over the Exercise Price, and the Company will generally recognize a corresponding tax deduction in the same amount at the same time. With respect to any shares of common stock acquired upon the exercise of a Nonstatutory Stock Option, a Grantee will have a tax basis equal to the Exercise Price plus any income recognized upon the exercise of the Nonstatutory Stock Option. Upon selling the shares, a Grantee will generally recognize a capital gain or loss in an amount equal to the difference between the sale price of the shares and the Grantee’s tax basis in the shares. 18 Cashless Exercise.Under current rulings, if a Grantee transfers previously held shares of common stock (other than common stock acquired by exercise of an Incentive Stock Option that has not been held for the requisite holding period) in satisfaction of part or all of the Exercise Price of a Nonstatutory Stock Option or Incentive Stock Option, the Grantee will recognize income with respect to the common stock received in the manner described above, but no additional gain will be recognized as a result of the transfer of such previously held shares in satisfaction of the Exercise Price of the Nonstatutory Stock Option or Incentive Stock Option. Moreover, that number of shares of common stock received upon exercise that equals the number of shares of previously held common stock surrendered in satisfaction of the Exercise Price of the Nonstatutory Stock Option or Incentive Stock Option will have a tax basis that equals, and a holding period that includes, the tax basis and holding period of the previously held shares of common stock surrendered in satisfaction of the Exercise Price of the Nonstatutory Stock Option or Incentive Stock Option. Any additional shares of common stock received upon exercise will have a tax basis that equals the amount of cash (if any) paid by the Grantee, plus, in the case of a Nonstatutory Stock Option, the amount of ordinary income recognized by the Grantee with respect to the shares of common stock received. Restricted Stock.A Grantee will not recognize taxable income upon the grant of an award of Restricted Stock subject to forfeiture provisions and restrictions on transfer (nor will the Company be entitled to a deduction) unless the Grantee makes an election under Code Section83(b). If the Grantee makes a Code Section83(b) election within 30days of the date the Restricted Stock is granted, then the Grantee will recognize ordinary income, for the year in which the award is granted, in an amount equal to the excess of the Fair Market Value of the shares of common stock at the time the award is granted over the purchase price, if any, paid for the shares of common stock. If such election is made and the Grantee subsequently forfeits some or all of the shares, then the Grantee generally will not be entitled to any refund of taxes paid as a result of the Code Section83(b) election, and may take a loss only with respect to the amount actually paid for the shares. If a Code Section83(b) election is not made, then the Grantee will recognize ordinary income at the time that the forfeiture provisions or restrictions on transfer lapse, in an amount equal to the excess of the Fair Market Value of the shares of common stock at the time of such lapse over the original price paid for the shares of common stock, if any. The Grantee will have a tax basis in the shares of common stock acquired equal to the sum of the price paid for the shares, if any, and the amount of ordinary income recognized at the time the Code Section83(b) election is made or at the time the forfeiture provisions or transfer restriction lapse, as is applicable. Upon the disposition of shares of common stock acquired pursuant to an award of Restricted Stock, the Grantee will recognize a capital gain or loss in an amount equal to the difference between the sale price of the shares of common stock and the Grantee’s tax basis in the shares of common stock. This capital gain or loss will be a long-term capital gain or loss if the shares are held for more than 1year. For this purpose, the holding period shall begin after the date on which the forfeiture provisions or restrictions lapse if a Code Section83(b) election is not made, or on the date after the award is granted if the Code Section83(b) election is made. The Company will generally be entitled to a corresponding tax deduction at the time the Grantee recognizes ordinary income on the Restricted Stock, whether by vesting or due to a Code Section83(b) election, in the same amount as the ordinary income recognized by the Grantee. Other Stock-Based Awards.Generally a Grantee will not recognize any taxable income upon the grant of Other Stock-Based Awards (including Performance Awards). Upon the payment of Other Stock-Based Awards, a Grantee will recognize compensation taxable as ordinary income, and the Company will be entitled to a corresponding tax deduction in the same amount and at the same time. However, if the Other Stock-Based Award is settled in shares and any such shares are subject to substantial restrictions, such as a requirement of continued employment or the attainment of certain performance objectives, the Grantee will not recognize income and the Company will not be entitled to a deduction until the restrictions lapse, unless the Grantee elects otherwise by filing an election under Code Section83(b) as described above. The amount of a Grantee’s ordinary income and the Company’s deduction will generally be equal to the Fair Market Value of the shares at the time the restrictions lapse. When a Grantee is granted shares of common stock in settlement of Other Stock-Based Awards, the Grantee will have a tax basis in the shares acquired equal to the amount of ordinary income recognized. Upon the disposition of the shares of common stock acquired pursuant to Other Stock-Based Awards, the Grantee will recognize a capital gain or loss in an amount equal to the difference between the sale price of the shares of common stock and the Grantee’s tax basis in the shares. 19 Code Section409A.Code Section409A generally provides that any deferred compensation arrangement which does not meet specific requirements regarding (i)timing of payouts, (ii)advance election of deferrals and (iii)restrictions on acceleration of payouts results in immediate taxation of any amounts deferred to the extent not subject to a substantial risk of forfeiture. In addition, amounts included in income under Code Section409A are also subject to a 20% excise tax and interest. In general, to avoid a Code Section409A violation, amounts deferred may only be paid out on separation from service, disability, death, a specified time, a change in control (as defined by the Treasury Department) or an unforeseen emergency. Furthermore, the election to defer generally must be made in the calendar year prior to performance of services, and any provision for accelerated payout other than for reasons specified by the Treasury may cause the amounts deferred to be subject to early taxation and to the imposition of the excise tax. Code Section409A is applicable to any form of deferred compensation, which is broadly defined. Code Section409A does not apply to Incentive Stock Options, Nonstatutory Stock Options and SARs that are not discounted and Restricted Stock (provided there is no deferral of income beyond the date on which all restrictions lapse and there is no longer a risk of forfeiture). However, Code Section409A may apply to Other Stock-Based Awards granted under the 2007 Stock Plan, including Performance Awards. Incentive Awards under the 2007 Plan that are subject to Code Section409A are intended to satisfy the requirements of Code Section409A. Other Tax Considerations.Upon accelerated exercisability of Stock Options and accelerated lapsing of restrictions upon Restricted Stock or other Incentive Awards due to a change in control (as defined in Code Section280G) certain amounts associated with such Incentive Awards could, depending upon the individual circumstances of the Grantee, constitute “excess parachute payments” under the provisions of Code Section280G. Under these provisions, the Company will be denied any deduction with respect to such excess parachute payment. In addition, a Grantee will be subject to a 20% excise tax on any “excess parachute payments” under Code Section4999. The limit on the Company’s federal income tax deduction with respect to annual compensation under Code Section162(m) is also reduced by the amount of any excess parachute payments. Whether amounts constitute excess parachute payments depends upon, among other things, the value of the Incentive Awards accelerated and the past compensation of the Grantee. Under Code Section162(m), the Company is denied a deduction for annual compensation paid to “covered employees” (as defined in Code Section162(m)) in excess of $1.0million. Taxable compensation earned by “covered employees” for Options, Restricted Stock or other applicable Incentive Awards is intended to constitute qualified “performance-based compensation” which is not subject to the Code Section162(m) limits on annual compensation. In order to qualify as “performance-based compensation” under Code Section162(m), Stock Options and other Incentive Awards must be granted by a Committee consisting solely of two or more “outside directors” (as defined under applicable regulations) and satisfy the limit on the total number of shares of common stock that may be awarded, or the total amount of cash that may be paid, to any one Grantee during any calendar year. In addition, for Incentive Awards other than Stock Options and SARs (that are not discounted) to qualify, the grant, issuance, vesting or retention of the Incentive Award must be contingent upon satisfying one or more performance goals, as established and certified by a Committee consisting solely of two or more “outside directors.” If these requirements are met, the Company should be entitled to a tax deduction for compensation paid in the same amount as the ordinary income recognized by the covered employees without any reduction under the limitations of Code Section162(m) on deductible compensation paid to such employees. However, the Committee may determine, within its sole discretion, to grant Incentive Awards to such covered employees that do not qualify as performance-based compensation. THE FOREGOING U.S.FEDERAL INCOME TAX INFORMATION IS ONLY A SUMMARY AND DOES NOT PURPORT TO BE A COMPLETE STATEMENT OF ALL OF THE RELEVANT PROVISIONS OF THE CODE. THE EFFECT OF ANY FOREIGN, STATE, LOCAL OR ESTATE TAXES IS NOT ADDRESSED. VOTE REQUIRED The affirmative vote of at least a majority of the votes cast by stockholders on this proposal at the Annual Meeting is required for the amendment of the 2007 Plan as described in this proposal, provided that the total number of votes cast on the proposal represents a majority of the votes entitled to be cast on the proposal. If you hold your shares through a broker, bank or other nominee and you do not instruct them on how to vote on this proposal, your broker will not have authority to vote your shares.Votes "for" and "against" and abstentions count as votes cast, while broker non-votes do not count as votes cast. Thus, the total sum of votes "for," plus votes "against," plus abstentions in respect of such proposal, which is referred to as the "NYSE Votes Cast," must be greater than 50% of the total of our outstandingshares of common stock. Once the NYSE Votes Cast requirement is satisfied, the number of votes cast "for"the proposalmust represent a majority of the NYSE Votes Cast in respect ofthe proposal in order to be approved. Thus, broker non-votes can make it difficult to satisfy the NYSE Votes Cast requirement, and abstentions have the effect of a vote against theproposal. 20 BOARD RECOMMENDATION Our Board believes that it is in the best interests of the Company to continue to provide non-employee directors, consultants and employees with the opportunity to acquire an ownership interest in the Company through their participation in the 2007 Plan and thereby encourage them to remain in the Company’s service and more closely align their interests with those of the stockholders.Unless authority to do so is withheld by the stockholder, each proxy executed and returned by a stockholder will be voted for the proposal.Directors having beneficial ownership derived from presently existing voting power of approximately 6.5% of our common stock as of the Record Date have indicated that they intend to vote in favor of the proposal. Our Board unanimously recommends that you vote “FOR” the amendment of the 2007 Plan. 21 VI.EXECUTIVE OFFICERS OF THE REGISTRANT Under our bylaws, our Board elects our executive officers annually. Each executive officer remains in office until that officer ceases to be an officer or his or her successor is elected. There are no family relationships among any of our executive officers. At June 15, 2010, our executive officers were as follows: Name Age Position Held with Registrant William E. Chiles 61 President, Chief Executive Officer and Director, interim Chief Financial Officer Richard D. Burman 57 Senior Vice President, Operations Mark B. Duncan 48 Senior Vice President, Commercial Hilary S. Ware 54 Senior Vice President, Administration Joseph A. Baj 52 Vice President and Treasurer Mark H. Frank 48 Vice President, Management Information and Planning Randall A. Stafford 54 Vice President and General Counsel, Corporate Secretary Mr. Chiles joined us in July 2004 as Chief Executive Officer and President. Mr.Chiles was elected Chief Financial Officer in December 2005 following the resignation of a prior Chief Financial Officer and served in that capacity until February 2006.He was again elected Chief Financial Officer in June 2010 following the departure of the prior Chief Financial Officer and is serving in such capacity until a successor Chief Financial Officer is appointed.Mr.Chiles has been a member of our Board since 2004.Prior to his employment by the Company, Mr.Chiles was employed by Grey Wolf, Inc., an onshore oil and gas drilling company traded on the American Stock Exchange, from March 2003 until June21, 2004 as Executive Vice President and Chief Operating Officer. Mr.Chiles served as Vice President of Business Development at ENSCO International Incorporated, an offshore oil and gas drilling company listed on the New York Stock Exchange, from August 2002 until March 2003.From August 1997 until its merger into an ENSCO International affiliate in August 2002, Mr.Chiles served as President and Chief Executive Officer of Chiles Offshore, Inc.Mr.Chiles serves as a director of Basic Energy Services, Inc., a contractor for land based oil and gas services. Mr.Burman joined us in 2004 as Senior Vice President, Eastern Hemisphere.He was promoted to Senior Vice President, Operations in December 2009.He also serves as Managing Director of Bristow Aviation Holdings Ltd. and Bristow Helicopter Group Ltd.Prior to joining us, Mr.Burman held various positions within the Baker Hughes group of companies, most recently as Region General Manager, Mediterranean and Africa for Baker Hughes INTEQ. Mr.Duncan was promoted to the position of Senior Vice President, Commercial in December 2009.He joined us in January 2005 as Vice President, Global Business Development.He was promoted to Senior Vice President, Global Business Development effective January1, 2006 and to Senior Vice President, Western Hemisphere in April 2008.Prior to joining the Company, Mr.Duncan worked at ABB Lummus Global Inc. from 2002 to 2005. At ABB, Mr.Duncan served as Commercial Director in the Deepwater Floating Production Systems division, based in Houston, Texas. From 1985 to 2002, Mr.Duncan worked for the Halliburton/Brown& Root Group, mostly in the subsea sector where he filled various positions working in the North Sea, Brazil and several other international areas, ultimately holding the position of Senior Global Vice President Commercial for the Subsea 7 entity. Ms.Ware was promoted to Senior Vice President, Administration in December 2009.She joined us in August 2007 as Vice President of Global Human Resources.Prior to joining the Company, Ms. Ware was Vice President, Human Resources for BHP Billiton Petroleum from 2006 to 2007.Prior to joining BHP Billiton, Ms. Ware was Vice President Human Resources, Worldwide for Hanover Compressor Company from 2002 to 2006.Prior to 2002, Ms. Ware served for 20 years in a variety of roles as a human resources professional with BP.Ms. Ware’s duties and responsibilities at BHP Billiton and Hanover included management and oversight of all Human Resource activities and personnel at those companies. Mr.Baj joined us in July 2005 as Assistant Treasurer. In November 2005, Mr.Baj was promoted to Vice President, Treasurer and Secretary. In May 2006, Mr.Baj resigned his position as Secretary upon Mr.Stafford joining the Company.Prior to joining the Company, Mr.Baj was a treasury consultant from 2004 to 2005.Prior to 2004, Mr.Baj was Assistant Treasurer with Transocean Inc. from 1997 to 2003. 22 Mr.Frank was appointed to the position of Vice President, Management Information and Planning in June 2009.He joined Bristow Group Inc. in March 2006 as Director of Planning and Forecasting and was elected Vice President Planning in March 2007. Prior to joining Bristow, Mr.Frank was a partner with Sense Corp, LLP and then director with Sirius Solutions LLP from 2002 to 2006, where he provided business process improvement and system development services to a number of midstream and wholesale energy companies on a consultative basis. From 1998 to 2002, Mr.Frank was responsible for planning and forecasting in Enron Corporation’s wholesale energy businesses. Prior to joining Enron, Mr.Frank was responsible for planning, forecasting and analysis at Tom’s Foods, Inc., a food processing and distribution company, and Zapata Corporation, an offshore drilling contractor and provider of diversified oilfield services. Mr.Stafford joined us in May 2006 as Vice President and General Counsel, Corporate Secretary. Prior to joining the Company, Mr. Stafford was Vice President, General Counsel and Corporate Secretary of TODCO from January 2003 to May 2006.Mr. Stafford’s duties and responsibilities at TODCO were substantially the same as his duties and responsibilities at the Company. 23 VII.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Holdings of Principal Stockholders The following table shows certain information with respect to beneficial ownership of our common stock by any person known by us to be the beneficial owner of more than five percent of any class of our voting securities: Name and Address of Beneficial Owner Amount Beneficially Owned Title Of Class Percent Of Class(1) FMR LLC Common 10.22% 82 Devonshire Street Boston, MA 02109 BlackRock, Inc. Common 7.54% 40 East 52nd Street New York, NY 10022 Lord Abbett & Co. LLC Common 6.69% 90 Hudson Street Jersey City, NJ 07302 Caledonia Investments plc Common 6.64% Cayzer House, 30 Buckingham Gate London, England SW1 E6NN Third Avenue Management LLC Common 6.10% 622 Third Avenue, 32nd Floor New York, NY 10017 Dimensional FundAdvisors LP Common 5.89% Palisades West, Building One 6300 Bee Cave Road Austin, TX 78746 Franklin Resources, Inc. Common 5.74% One Parker Plaza, 9thFloor FortLee, NJ 07024 Percentage of the 35,955,834 shares of common stock of the Company outstanding as of March 31, 2010. According to Schedule13G/A filed on February16, 2010 with the Securities and Exchange Commission, FMR LLC has sole voting power with respect to none of such shares of common stock, sole dispositive power with respect to all of such shares of common stock, and beneficial ownership of all of such shares of common stock.Fidelity Management& Research Company, a wholly-owned subsidiary of FMR LLC., is also the beneficial owner of such shares of the common stock as a result of acting as investment adviser to various investment companies.The ownership of one investment company, Fidelity Low-Priced Stock Fund, amounted to 2,600,000shares of the common stock outstanding.Edward C. Johnson 3d and FMR LLC, through its ultimate control of the investment companies, have sole power to dispose of such shares owned by the investment companies.FMR LLC does not have the sole power to vote or direct the voting of the shares owned directly by the investment companies, which power resides with the investment companies’ Boards of Trustees.Fidelity Management& Research Company carries out the voting of the shares under written guidelines established by the investment companies’ Boards of Trustees. According to Schedule 13G filed on January 29, 2010 with the Securities and Exchange Commission, on behalf of BlackRock, Inc., BlackRock, Inc. has sole dispositive power and sole voting power with respect to all of such shares.The Schedule 13G states that various persons have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of such shares of common stock, and no one person's interest in such shares of common stock is more than five percent of the total outstanding common shares. 24 According to a Schedule 13G/A filed on February 12, 2010 with the with the Securities and Exchange Commission, Lord Abbett & Co LLC has sole voting power with respect to 2,158,711 of such shares and sole dispositive power with respect to all of such shares.Such shares are held on behalf of investment advisory clients. According to a Form13D/A filed on June 26, 2008 with the Securities and Exchange Commission (and updated based on developments known to the Company and confirmed with the Company’s transfer agent) by (i)Caledonia Investments plc (“Caledonia”) as the direct beneficial owner of all of such shares of common stock and (ii)The Cayzer Trust Company Limited (“Cayzer Trust”) as an indirect beneficial owner of all of such shares of common stock given its direct holdings of the securities of Caledonia. Caledonia and Cayzer Trust claim shared voting and dispositive power over such shares of common stock. According to a Schedule 13G filed on February 16, 2010 with the with the Securities and Exchange Commission, Third Avenue Management LLC has sole voting power with respect to 2,127,864 of such shares and sole dispositive power with respect to all of such shares.Third Avenue Management LLC has reported ownership of the shares on behalf of investment companies and various separately managed accounts for whom Third Avenue Management LLC acts as investment advisor. According to a Schedule 13G filed on February 8, 2010 with the Securities and Exchange Commission, Dimensional Fund Advisors LP (“Dimensional”) has sole dispositive power with respect to and, may beneficially own, all such shares of common stock.Dimensional has sole voting power with respect to 2,068,534 of such shares.Dimensional is an investment advisor registered under Section 203 of the Investment Advisors Act of 1940, furnishes investment advice to four investment companies registered under the Investment Company Act of 1940, and serves as investment manager to certain other commingled group trusts and separate accounts.These investment companies, trusts and accounts are the “Funds.”In its role as investment advisor or manager, Dimensional possesses investment and/or voting power over all of such shares of common stock, and may be deemed to be the beneficial owner of all of such shares of common stock of the Company held by the Funds.However, all of such shares of common stock reported above are owned by the Funds.Dimensional disclaims beneficial ownership of all such shares. According to a Schedule13G/A filed on January 27, 2010 with the Securities and Exchange Commission, the shares listed are beneficially owned by one or more open or closed-end investment companies or other managed accounts that are investment management clients of investment managers that are direct and indirect investment advisory subsidiaries (the “Investment Management Subsidiaries”) of Franklin Resources, Inc. (“FRI”).Investment management contracts grant to such Investment Management Subsidiaries all investment and/or voting power over the securities owned by advisory clients of the Investment Management Subsidiaries.Therefore, the Investment Management Subsidiaries may be deemed to be beneficial owners of such shares.Franklin Advisory Services, LLC, has sole voting power with respect to 2,003,308shares of common stock and sole dispositive power with respect to 2,048,208shares of common stock.Additionally, the Schedule 13G/A discloses that Charles B. Johnson and Rupert H. Johnson, Jr., as principal shareholders of FRI, may be deemed to be the beneficial owners of the shares of common stock held by the Investment Management Subsidiaries.FRI, the principal shareholders and the Investment Management Subsidiaries disclaim any pecuniary interest in such shares. 25 Holdings of Directors, Nominees and Executive Officers The following table shows, as of the Record Date, certain information with respect to beneficial ownership of our common stock by (i)each director or nominee, (ii)each of the executive officers named in the Summary Compensation Table on page 34 of this proxy statement (excluding Mr. Elders who left the employ of the Company prior to the record date), and (iii)all of our directors, nominees and executive officers as a group: Name and Address of Beneficial Owner Amount Beneficially Owned(1) Percent of Class(2) Thomas N. Amonett * Elizabeth D. Brumley(3) * Richard D. Burman * Stephen J. Cannon * William E. Chiles * Mark B. Duncan * Michael A. Flick * Ian A. Godden -0- * Thomas C. Knudson * John M. May(4) % Randall A. Stafford * Bruce H. Stover -0- * Ken C. Tamblyn * Hilary S. Ware * William P. Wyatt(4) % All Directors, nominees and executiveofficers as a group (17 persons)(3) % * Less than 1%. Based on information as of the Record Date supplied by directors, nominees and executive officers. Unless otherwise indicated, all shares are held by the named individuals with sole voting and investment power. Stock ownership described in the table includes for each of the following directors or executive officers options to purchase within 60days after the Record Date the number of shares of common stock indicated after such director’s or executive officer’s name: Thomas N. Amonett- 18,125 shares; Elizabeth D. Brumley- 18,855 shares; Richard D. Burman- 57,594shares; Stephen J. Cannon- 23,125shares; William E. Chiles - 197,762shares; Mark B. Duncan- 47,051shares; Michael A. Flick- 18,125shares; Thomas C. Knudson- 23,125shares; Randall A. Stafford- 24,372shares, Ken C. Tamblyn- 8,125shares, Hilary S. Ware – 11,388 shares and William P. Wyatt- 3,125shares. Our directors and executive officers, as a group, held options to purchase 481,544shares of our common stock which may be acquired within 60days after the Record Date. Percentages of our common stock outstanding as of the Record Date. Ms. Brumley left the employ of the Company in June 2010. Because of the relationship of Messrs.May and Wyatt to Caledonia, Messrs. May and Wyatt may be deemed indirect beneficial owners of the 2,387,776shares of common stock owned by Caledonia (see “Holdings of Principal Stockholders”). Pursuant to Rule16a-1(a)(3), Messrs. May and Wyatt are reporting indirect beneficial ownership of the entire amount of our securities owned by Caledonia but they disclaim beneficial ownership of such shares. 26 VIII.COMPENSATION DISCUSSION AND ANALYSIS Compensation Philosophy The mission of Bristow Group Inc. is to provide the safest and most efficient helicopter support and aviation services worldwide.The compensation program for executives is designed to support and reinforce the mission of the Company and lead to the consistent enhancement of stockholder value. The program targets total compensation that is generally consistent with the market median when individual and organizational performance objectives are achieved and provides the opportunity to earn above average compensation when performance exceeds measurable financial, safety, operational and individual goals. To achieve this objective, the program has a significant “at-risk” component in the form of variable annual and long-term incentives. The program focuses on total compensation with a portion allocated to fixed compensation (salary and benefits) and emphasis on variable annual and long-term incentive compensation.Variable incentives, both annual and longer-term, are important components of the program and are used to align actual pay levels with performance results. Long-term incentives are designed to create a strong emphasis on enhancing total stockholder value over a longer term and align the interests of management with those of stockholders through share ownership. Annual incentives are granted to reward participants based on corporate, business unit and individual results. The Compensation Committee generally attempts to provide the Company’s executives, including Mr.Chiles, with a total compensation package that is competitive and reflective of the performance achieved by the Company compared to its peer group of companies and other companies in the energy service sector, and is typically weighted toward long-term incentives. Administration of Executive Compensation Program Our executive compensation program is administered by the Compensation Committee of our Board. The Compensation Committee has established an annual process for reviewing and establishing executive compensation levels.Annual base salaries are typically reviewed and adjusted in June of each year.The annual incentive plan performance goals are approved in May or June of each year. Determination of achievement of these goals, approval of bonuses under the annual incentive compensation for the prior year and granting of long-term incentive awards takes place immediately after the Company files its fiscal year end financial statements, with the effective date of such awards being no sooner than two days after such results are filed. Compensation consultants are engaged from time to time to provide recommendations on all aspects of executive compensation as directed by the Compensation Committee.The Compensation Committee may not adopt any of the recommendations of compensation consultants, but utilizes their work as a check in arriving at its own judgment with respect to what it deems to be appropriate.Compensation consultants have direct access to Compensation Committee members and participate in Compensation Committee meetings, as requested by the Compensation Committee Chairman. They may also provide compensation advice to management with the knowledge and consent of the Compensation Committee. William E. Chiles, our President and Chief Executive Officer and interim Chief Financial Officer, Randall A. Stafford, our Vice President and General Counsel, and Hilary S. Ware, our Senior Vice President- Administration, support the Compensation Committee in performing its role with respect to administering our compensation program. The Compensation Committee conducts performance evaluations of Mr.Chiles, and Mr.Chiles conducts performance evaluations of our other executive officers and makes recommendations to the Compensation Committee regarding all aspects of their compensation. Mr.Chiles, with input from the entire senior management team and the Compensation Committee’s compensation consultants, makes recommendations to the Compensation Committee as to performance measures and levels to be used for annual incentive compensation.Mr. Stafford and Ms. Ware act pursuant to delegated authority to fulfill various administrative functions of the Compensation Committee, such as coordinating the hiring process with respect to executives, providing legal and market updates to the Compensation Committee, and overseeing the documentation of equity plans and awards as approved by the Compensation Committee. No executive has the authority to establish or modify executive officer compensation. In mid-2007, the Compensation Committee commenced an overall review of its compensation program, including selection of a compensation consultant.After an evaluation process involving both management and Compensation Committee members, the Compensation Committee selected Towers Perrin as its compensation consultant for the ensuing year.In that regard, Mr. Perry L. Elders, our former Executive Vice President and Chief Financial Officer, Mr. Stafford and Ms. Ware, together with Mr. Flick, the chairman of the Compensation Committee, evaluated seven different compensation consulting firms, narrowing the selection down to three firms.The Compensation Committee members then selected 27 Towers Perrin from the group of three firms.Management was not present during the final selection.Towers Watson, the successor to Towers Perrin, continues in that role.The Committee has established a peer group of selected companies to review in connection with executive compensation.The peer group currently consists of seventeen companies that either compete with the Company or compete with the Company for executive talent.The companies included in the peer group are Air Methods Corporation, Complete Production Services, Core Laboratories NV, Dril-Quip, Inc., GulfMark Offshore, Inc., Helix Energy Solutions Group Inc., Hercules Offshore Inc., Hornbeck Offshore Services, Inc., NATCO Group Inc., Oceaneering International, Inc., Oil States International, Inc., PHI, Inc., Pride International, Inc., Rowan Companies, Inc., SEACOR Holdings Inc., Superior Energy Services, Inc. and Tidewater Inc.Towers Watson also provided the Compensation Committee with executive compensation comparisons using the Towers Watson Executive Compensation Database, which collects data from hundreds of companies for a given year across industries and revenue sizes, and Oilfield Services Compensation Survey.The identities of the component companies used in the compensation survey were not made available to us.This information was updated for the Compensation Committee in mid-2010 and used by the Compensation Committee in connection with its 2010 Executive Compensation reviews. In fiscal year 2010, the Company incurred $109,739 in fees payable to Towers Watson for services provided to the Compensation Committee.Towers Watson also earned $225,511 for health and welfare benefit program advisory services which include the following activities:financial management services including analysis and reporting of health and welfare program expenses and trends; strategy and plan design assistance to meet benefit program objectives and remain compliant; management of vendors that provide administrative and insurance services to ensure appropriate service levels and competitive terms/conditions.The provision of such services were preapproved by the Compensation Committee. Compensation Components The compensation of our executives is separated into four basic components: base salary, annual incentive compensation, long-term incentives and deferred compensation. The base salary for our Named Executive Officers can represent up to 100% of compensation in any given year when incentives do not pay out or long-term awards do not vest. However, the general mix of compensation for target-level performances in the annual incentive plans, plus the net annualized present value of long-term compensation grants in fiscal year 2010, was as follows for our CEO, our current and former CFO and each of our other three most highly compensated executive officers (the “Named Executive Officers”) with a degree of variation by individual incumbent.The Compensation Committee considered the following general percentage mix in establishing the total compensation for the Company’s executives at fiscal year 2010 target performance. It is important to note that the influences of the timing of awards, availability of stock, company financial performance and stock price performance could significantly change the basic mix of compensation components as a percentage of total compensation. For the CEO: Base pay 25% Annual cash incentive compensation at target 25% Long-term compensation annualized 45% Deferred compensation 5% For the other Named Executive Officers: Base pay 35% Annual cash incentive compensation at target 15% Long-term compensation annualized 45% Deferred compensation 5% For the purpose of measuring total compensation, the Compensation Committee values stock options using the Black-Scholes method.Performance restricted stock units and time vested restricted stock are valued at the value of an equivalent amount of the Company’s common stock on the date of grant. Base Salary The base salary program generally targets the median range of the marketplace for executives with similar responsibilities.The Compensation Committee considers Towers Watson survey data and data for our compensation peer group when setting executive compensation of our compensation peer group. The performance of each executive and most employees is reviewed annually. Salary adjustments have been typically effective at the beginning of the fiscal year and are based on the individual’s experience and background, the general movement of salaries in the marketplace, the Company’s financial performance and a qualitative assessment of the individual’s performance by his or her immediate supervisor, 28 or in the case of Mr.Chiles, by the Compensation Committee. In addition to its assessment of Mr.Chiles’ performance, the Compensation Committee reviews the evaluations for each of the Company’s other executive officers.Due to these factors, an executive’s base salary may be above or below the market median at any point in time.Most base salaries for fiscal year 2010 were set in June 2008 and, except as noted below, were not adjusted in 2009.While the Compensation Committee considered that the Company’s executives performed well during the year, the Compensation Committee elected not to make any adjustments to their base salaries in 2009 due to the downturn in financial markets. In May 2009, the Compensation Committee increased the base salary of Ms. Brumley in connection with her promotion to the position of Chief Financial Officer.The base salaries of Messrs. Burman and Duncan were increased when they were promoted in January 2010 in connection with a management reorganization. In June 2010, the Compensation Committee reviewed the performance of the Chief Executive Officer and reviewed the Chief Executive Officer’s evaluations of the other Named Executive Officers and made the following adjustments:Mr. Chiles’ base salary was increased to $750,000, the same base salary in effect before he took a voluntary pay reduction in 2009, and Mr. Stafford’s salary was increased to $325,000. Annual Incentive Compensation The Company maintains an annual incentive compensation plan to provide selected executive officers and employees the opportunity to share in the improved performance of the Company by achieving specific corporate and business unit financial and safety goals and key individual objectives. Awards under the plan are determined based on specified performance standards, which we refer to as Key Performance Indicators (“KPIs”).However, excessive risk-taking to achieve financial goals is discouraged by requirements that participants must also uphold and certify their compliance with the Company’s legal and ethical standards as described in the Company’s Code of Business Integrity and the policies that support the Code. The Compensation Committee periodically monitors the award target levels and variances to assure their competitiveness and that they are consistent with compensation strategy for incentives and for total compensation without encouraging excessive risk-taking.Our KPIs typically incorporate certain metrics that are based on our publicly reported financial results. There is no provision in our annual incentive plan for retroactively adjusting past performance compensation in the event of a restatement of these results leads to a different outcome, although such a restatement would be taken into consideration by the Compensation Committee in making future compensation decisions. Fiscal Year 2010 Awards For fiscal year 2010, the KPIs used were the following: • Consolidated “EPS”- Fully diluted earnings per share, determined in accordance with generally accepted accounting principles in the United States of America. • Consolidated Return on Capital Employed (“ROCE”). • Safety, including the Company’s consolidated, or a division’s, Total Recordable Incident Rate (“TRIR”) - the number of incidents per 200,000 labor hours, for the fiscal year compared to a preset target and Air Accidents (“AA”)- the number of Flight Accidents incurred by the Company compared to a preset target. • Individual Performance- Individual performance relates specifically to the individual and is based on an overall performance evaluation of the individual’s contributions during the year based on a subjective determination by the individual’s immediate supervisor, or in the case of Mr.Chiles, the Compensation Committee, compared to individualized goals set by the supervisor, or in the case of Mr.Chiles, the Compensation Committee, at the beginning of the fiscal year.The practice of considering individual performance on a case-by-case basis permits consideration of flexible criteria, including current overall market conditions. EBITDA is earnings before interest expense, taxes, depreciation and amortization and is computed by adding interest, income tax, depreciation and amortization expenses to net income. ROCE is return on capital employed and is computed by dividing EBITDA by the fair value of the related operating assets, including working capital. The KPIs are designed to coincide with the goals and objectives established by the Company in its long-term strategy. KPI weightings are varied by individual position to give emphasis to performance for which participants have the most direct control.The KPI weightings for the CEO and other Named Executive Officers for fiscal year 2010 were:EPS – 25%; ROCE – 25%; Safety – 25% and Individual Performance – 25%: 29 The bonus targets and results for fiscal year 2010 were as follows: Safety EPS ROCE TRIR AA KPI at Expected Level 11.5% 1 Result 11.0% 2 The annual incentive targets and maximums are stated as a percentage of annual base salary and are set based on position grade levels. The annual incentive target and maximum levels for fiscal year 2010 for our CEO and the other Named Executive Officers are outlined below: Percentage of Base Salary Named Executive Officer Target Maximum William E. Chiles 100% 200% Elizabeth D. Brumley(1) 40% 80% Richard D. Burman 55% 110% Mark B. Duncan 55% 110% Randall A. Stafford 50% 100% Minimum KPI levels must be achieved in order to receive any payout under the annual incentive compensation plan. If an individual is determined by the Committee to have violated the Company’s Code of Business Integrity, that individual may lose a portion or all of their annual incentive compensation as determined by the Committee on a case by case basis. In the event of a flight accident that results in a fatality, the safety portion of the award payout is forfeited for the related business unit and division employees as well as all corporate plan members. Participants may earn up to as much as double their annual incentive targets in the event of performance substantially exceeding the preset goals. Annual incentive compensation awards are paid in cash. In fiscal year 2010, the Compensation Committee set KPI levels for the performance incentive awards shortly after the end of the prior fiscal year and after the budget for the next fiscal year was approved by our Board. Ms. Brumley left the employ of the Company in June 2010. Fiscal Year 2011 Awards In June 2010, the Compensation Committee of the Company approved and adopted an annual incentive compensation plan for fiscal year 2011 (year ending March 31, 2011) for our senior employees, including each of our executive officers.The KPI’s selected for fiscal year 2011 are: • Consolidated EPS, ROCE, Safety, including TRIR and AA, and Individual Performance. The KPI weightings for the CEO and our Named Executive Officers listed below for the fiscal year 2011 plan are outlined below: Weighting Named Executive Officer EPS ROCE Safety Individual Performance William E. Chiles 25% 25% 25% 25% Richard D. Burman 25% 25% 25% 25% Mark B. Duncan 25% 25% 25% 25% Randall A. Stafford 25% 25% 25% 25% 30 The annual incentive target and maximum levels expressed as a percentage of base salary for fiscal year 2011 for our CEO and the other Named Executive Officers are outlined below: Percentage of Base Salary Named Executive Officer Target Maximum William E. Chiles 100% 200% Richard D. Burman 55% 110% Mark B. Duncan 55% 110% Randall A. Stafford 50% 100% Fiscal year 2011 target bonus award levels for the Company’s executive officers were approved by the Compensation Committee in June 2010. The KPI’s for the target level were set at levels which would require continued growth and improved financial performance and improvement in safety when compared to actual results for the prior year. Long Term Incentives Long term incentive awards are used to focus management attention on Company performance over a period of time longer than one year in recognition of the long-term horizons for return on investments and strategic decisions in our business. The awards are designed to motivate management to assist the Company in achieving a high level of long-term performance while discouraging excessive short-term risk taking and serves to link this portion of executive compensation to long-term stockholder value. They are also designed to assist in executive retention through extended vesting periods. Aggregate stock or option holdings of the executive have no bearing on the size of a long term incentive award. The Company’s 2007 Long Term Incentive Plan (the “2007 Plan”), which was approved by the Company’s stockholders in 2007, permits the granting of any or all of the following types of awards: stock options; restricted stock; performance awards; phantom shares; other stock based awards; bonus shares; and cash awards.All non-employee directors and employees of, or consultants to, the Company or any of its affiliates are eligible for participation under the 2007 Plan. The 2007 Plan is administered by the Compensation Committee. The Compensation Committee directly oversees the 2007 Plan as it relates to officers of the Company and oversees the 2007 Plan in general, its funding and award components, the type and terms of the awards to be granted and interprets and administers the 2007 Plan for all participants. Generally, awards under the 2007 Plan are granted a short time after the Company’s financial results for the prior fiscal year have been made public by the filing of the Company’s Annual Report on Form10-K. Occasionally, long term incentive awards are granted at other times when appropriate for new employees or special recognition of performance. Fiscal Year 2010 Awards In fiscal year 2010, the Compensation Committee made grants of stock options, performance cash and restricted stock (as set forth under “Executive Compensation— Grants of Plan-Based Awards”).The options vest ratably over a three-year period beginning on the date of grant.The restricted stock vests at the end of three years from the date of grant.Performance cash awards only vest at the end of three years if certain performance goals have been met. Fiscal Year 2011 Awards In June 2010, the Compensation Committee authorized the annual grant of stock options, time vested restricted stock and long-term performance cash awards to participating employees, including the following grants to the Named Executive Officers: Officer Performance Cash Target Stock Options Restricted Stock William E. Chiles Richard D. Burman Mark B. Duncan Randall A. Stafford 4,811 31 Restricted stock grants vest at the end of three years.Performance cash awards allow the recipient to receive from -0- to 200% of the target amount shown depending on how the Company’s total shareholder return (“TSR”) ranks among the Company’s compensation peer group over the three year performance period.If the Company’s TSR for the performance period is negative or is below the 25th percentile, no performance cash is earned by the recipient under the award.The cash payout then ranges from 50% to a maximum of 200% for TSR ranging from the 25th percentile to the 75th percentile.The Compensation Committee introduced this revised mix of long-term incentives to achieve three goals:emphasize performance through the use of options and performance cash awards; add retention value with time restricted stock awards; and reduce the overall number of shares used under the 2007 Plan through the introduction of a longer term performance cash award.It was also perceived by the Compensation Committee that the addition of the long-term cash award which vests simultaneously with restricted stock awards would encourage executives to retain stock received rather than needing to sell or have shares withheld to pay taxes. The Compensation Committee believes the dollar value of equity awards granted by the Company during fiscal year 2011 are consistent with award levels granted by other companies based on their experience and the analysis conducted by Towers Watson. Deferred Compensation Under the terms of the Company’s non-qualified deferred compensation plan for senior executives (the “Deferred Compensation Plan”) participants including our Named Executive Officers can elect to defer a portion of their compensation for distribution at a later date. Additionally, the Company contributes to the Deferred Compensation Plan an amount equal to the difference between the percentage matching contribution made by the Company to the applicable employee’s 401(k) Plan Account and, in the case of Mr.Chiles, up to 20% of salary and bonus and in the case of each of our other Named Executive Officers, up to 15% of salary and bonus. Perquisites Certain employees, including executive officers, are provided with certain perquisites as part of their compensation. These may include Company-paid life or private health insurance policies. Perquisites such as these are a relatively low cost part of compensation to be used in attracting and retaining qualified employees and executives.Other perquisites, such as car allowances and club dues reimbursements, were eliminated in previous years. For additional information regarding perquisites, see “Executive Compensation— Summary Compensation Table.” Other Benefits Executive officers are eligible to participate, with other employees, in various employee benefit plans, including paid time off, medical, dental and disability insurance plans and a 401(k) plan or, in the case of employees in the U.K. (including Mr.Burman) a defined contribution retirement plan. The Compensation Committee exercises no discretion over this participation. Stock Ownership Guidelines The Company does not have specific equity or other security ownership requirements or guidelines for employees. However, management is encouraged to take an ownership stake in the Company and is specifically compensated with equity compensation. Further, the current compensation design for executives contains a cash portion that vests concurrently with time vested restricted stock to encourage executives to retain stock received rather than selling or having shares withheld to pay taxes.Margin accounts of the Company’s common stock held by executive officers and trading in derivatives of Company common stock by executive officers is discouraged but not specifically disallowed by corporate policy. Under our Insider Trading Policy, all insiders are bound by the rules of insider trading and speculation in Company common stock is discouraged.Our Board has adopted stock ownership guidelines for directors pursuant to which directors are required to hold stock with a value equal to four times the annual retainer for directors within a five year period commencing August 2008 or the date on which a director takes office, whichever is later. Severance Benefits We have entered into employment or severance benefit agreements with each of our Named Executive Officers. Pursuant to these agreements, each of the Named Executive Officers (with the exception of Mr. Elders) is entitled to severance and/or retirement payments and other benefits in certain situations. See “Potential Payments upon Termination or Change-in-Control” under “Executive Compensation” below for a detailed description of the amounts payable and method of calculation.Mr. Elders received a severance payment in 32 connection with his departure from the Company.We believe the severance benefits are reasonable for persons in the offices and rendering the level of services performed by these individuals.We selected higher multiples for terminations associated with a change-in-control to provide additional reasonable protections and benefits to the officers to align their interests with those of shareholders in transactions where their future employment may be at risk.These change-in-control termination payments are based on a “double trigger” requiring additional reasons such as “Good Reason” as defined in the agreement or the officer being terminated without cause to ensure such amounts will not be paid when employment continues or the individual elects to resign without good reason. We believe that providing these multiples for change-in-control terminations for up to a two year period after a change in control will provide for their commitment to the Company or its potential acquirer through a change-in-control event, resulting in a continuity of leadership and preserving the shareholders’ interests before and after a transaction. The employment agreement for Mr.Chiles also provides for a gross-up payment to the extent Section280G of the Internal Revenue Code would apply to such payments as excess “parachute” payments. The employment agreements for the other executive officers contain provisions limiting compensation payable in these circumstances to the extent Section 280G would apply. Accounting and Tax Matters The Compensation Committee also considers the potential impact of Section162(m) of the Internal Revenue Code of 1986, as amended (“Section162(m)”). Section162(m) disallows a tax deduction for any publicly held corporation for individual compensation exceeding $1million in any taxable year for the Chief Executive Officer and the other senior executive officers, other than compensation that is performance-based under a plan that is approved by the shareholders of the corporation and that meets certain technical requirements. While the goal of the Compensation Committee is to design compensation for executives which is tax deductible, the Compensation Committee reserves the right to exercise subjective discretionary compensation decisions where appropriate and therefore has and may in the future authorize awards or payments to executives which may not meet the requirements of Section162(m). 33 IX.DIRECTOR AND EXECUTIVE OFFICER COMPENSATION Summary Compensation Table The following information relates to compensation paid by the Company for fiscal years 2008, 2009 and 2010 to the Company’s Named Executive Officers: Summary Compensation Table Name& Principal Position Fiscal Year Salary Stock Awards Option Awards Non-Equity Incentive Plan Compensation Change in Pension Value & Nonqualified Deferred Compensation Earnings($)(4) All Other Compensation Total($) William E. Chiles, $ President& CEO $ — $ $ Elizabeth D. Brumley, $ VP Finance & CFO (6) $ — $ $ Richard D. Burman, $ Sr. VP (7) $ — $ $ Mark B. Duncan, $ Sr. VP $ — $ $ Randall A. Stafford, $ VP & GC $ — $ $ Perry L. Elders, $ — — — $ $ Former Officer(8) $ — $ $ Under the terms of their employment agreements, Mr.Chiles, Ms. Brumley, Mr. Burman, Mr. Duncan and Mr. Stafford are entitled to the compensation described under “Employment Agreements” below. For awards of stock, the amount shown is the aggregate grant date fair value computed in accordance with FASB ASC Topic 718.For awards of options, (including awards that subsequently have been transferred), the amount shown is the aggregate grant date fair value computed in accordance with FASB ASC Topic 718.For additional information, see Note10 to our consolidated financial statements in our Annual Report on Form10-K for the fiscal year ended March31, 2010.These amounts may not correspond to the actual value that will be recognized by the executive. Annual performance awards approved in June 2010 for fiscal year 2011 and in May 2009 and 2008 for fiscal years 2010 and 2009, respectively, under the annual incentive compensation plan for such years.Additionally, during fiscal years 2009 and 2010, our Named Executive Officers received grants of performance cash awards under the 2007 Plan that vest at the end of three years if certain performance goals have been met.Relevant performance measures cannot be satisfied for these awards until the end of the three year term; accordingly, no amounts were earned pursuant to the fiscal year 2009 awards in fiscal years 2009 and 2010.See "- Long Term Incentives" above. Our Named Executive Officers did not receive any above-market or preferential earnings on nonqualified deferred compensation during fiscal years 2008, 2009 or 2010. Please see footnote 8 for a discussion of amounts applicable to Mr. Elders.Includes for fiscal year 2009: 34 Mr. Chiles Ms.Brumley Mr.Burman* Mr.Duncan Mr.Stafford Company 401(k) contribution - Company Defined Contribution Plancontribution - Company-Paid Life and DisabilityInsurance Company Deferred Compensation Plan Contribution - Company-Paid Private Executive Health Coverage - TOTAL Ms. Brumley left the employ of the Company in June 2010. Mr.Burman is paid in British Pounds Sterling. Cash payment amounts shown are converted to U.S. dollars at the rates in effect on March 31, 2008 ($1.96/£), March 31, 2009 ($1.43/£) and March 31, 2010 ($1.52/£). Amounts shown under “All Other Compensation” include $1,985,980 in severance.The remaining amount consisted of $19,692 in Company contributions to his 401(k) Plan account and $978 in Company paid life and disability insurance.Mr. Elders left the employ of the Company in April 2009. Grants of Plan-Based Awards The following table sets forth information concerning grants of awards to each of our Named Executive Officers under our Incentive Plan during fiscal year 2010: Grants of Plan-Based Awards Fiscal Year 2010 Estimated Future Payouts Under Estimated Future Payouts Under Exercise Grant Date Non-Equity Incentive Plan Awards Equity Incentive Plan Awards or Base Fair Value Price of of Stock Option and Option Awards Awards Threshold Target Maximum Threshold Target Maximum Name Grant Date (#
